 248DECISIONS OF NATIONALLABOR RELATIONS BOARDthat the Board in reviewing the record, which necessarily includesthe Trial Examiner's Intermediate Report, may sensibly be apprisedof the reasons or basis for the Trial Examiner's findings and conclu-sions upon all the material issues of fact and law in the case.Furthermore, the statutory scheme of the APA and the NationalLabor Relations Act places direct responsibility upon the Board tosee to it that parties litigant be afforded the kind of IntermediateReport to which they are entitled by law.We again remand this case to the Trial Examiner with the explicitdirective that he prepare and issue an Intermediate Report in thiscase in compliance with the requirements of Section 102.45 of theBoard's Rules and Regulations and further instruct him that he, likeall other of the Board's Trial Examiners, must, in future cases inwhich he may issue Intermediate Reports, satisfy these requirements.Moreover, let it be explicit that We are not directing the Trial Exam-iner to make credibility resolutions in favor of one side or the other,or in favor of one Witness or against any other witness.Nor do wedirect him to make findings favorable to one of the parties as opposedto the other, or as to the ultimate conclusions which he shall reachon the basis of the credibility resolutions and findings which he maymake.Our direction relates only to the need for his credibility resolu-tions, findings, and conclusions and the manner in which they are tobe set forth in his report.IT IS HEREBY ORDERED that the above-entitled case be, and it herebyis, remanded to the Trial Examiner for the preparation and issuanceof a Second Supplemental Intermediate Report setting forth findingsof fact, conclusions of law, and recommendations in conformity withthe Board's remand order of October 25, 1960, and with the Board'sRules and Regulations as explicated herein.ME3IBERBROWN took no part in the consideration of the above OrderRemanding Case to Trial Examiner.New Orleans Roosevelt CorporationandGeneral Truck Drivers,Chauffeurs,Warehousemen and Helpers,Local 270, affiliatedwith the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,Ind.Cases [1'os.-15-CA-1724 and 15-CA-1724-2.July 20, 1961DECISION AND ORDEROn September 15, 1960, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and Was engaging in certain unfair labor132 NLRB No. 22. NEW ORLEANS ROOSEVELT CORPORATION249practices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices and recom-mended that the complaint be dismissed With respect to them. There-after, the Respondent and the General Counsel filed exceptions to theIntermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-Leedom].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the exceptions and modifi-cations 1 noted below :1.We disagree with the Trial Examiner's finding that the economicstrikers herein made a conditional offer to return to work.TheCharging Union called a strike of the Respondent's employees onFebruary 4, 1960, in the hope that the Respondent would immediatelyagree to a consent election.When such an agreement did not ma-terialize, Schwelm, the Charging Union's secretary-treasurer, decidedto call off the strike and, on February 4, 1960, sent identical telegramsto the Respondent and to its labor relations consultant stating:. . . Please accept this as official notice that the employees onstrike will return to their work at their usual reporting time onFebruary 5.Only an election conducted by the National LaborRelations Board can finally settle this issue.In our view the Charging Union's telegram indicated that theeconomic strikers were returning to work unconditionally.The sec-ond sentence of the foregoing extract, far from imposing a condition,indicates merely that the Union intended to rely upon the Board'sprocedure for determining the question of majority representation.Further, none of the strikers who sought to return to their jobs onFebruary 5 indicated that return was in any way conditioned uponan election or upon any action by the Respondent. Finally, the Re-1The Trial Examiner incorrectly referred to Odeal Riley as Eliza Vaughn's daughterand stated that Riley had testified about VaughnHowever,the record indicates thatLaura Toliva. who is Vaughn'sdaughter,gave the testimony attributed to RileyTheIntermediate Report is hereby corrected accordinglyWe find merit in the General Counsel's exceptions to the Trial Examiner's inadvertentomission of the names Earl Sumler and Thelma Jones from the"Recommendations" por-tion of the Intermediate Report,and of the name of Thelma Jones from the notice.Weshall therefore include the above names in our Order and notice 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent neither refused reinstatement nor terminated strikers be-cause of any alleged conditional offer to return to work.Accordingly,we find that the strikers' offer to return to work was unconditional?2. In deciding whether striking employees had applied for rein-statement before they had been replaced by the Respondent, the TrialExaminer assumed incorrectly that the burden was on the GeneralCounsel to prove when replacements for individual strikers had beenhired.The courts have held that "Proof that jobs were unavailablewas an affirmative defense, and the burden of establishing it restedupon the respondent company." 3Accordingly, it was for the Re-spondent to establish that it hired replacements before the time whenthe General Counsel's evidence showed the strikers had applied forreinstatement.This is also appropriate because the Respondent hiredthe replacements and it was therefore in a better position than theGeneral Counsel to show when the hiring occurred.'Applying hiserroneous standard of proof, the Trial Examiner concluded that theGeneral Counsel had failed to prove that Respondent had discrimi-nated against strikers Navo, Harford, Gennaro, and Sanford becausethe evidence did not establish that these strikers had applied for re-instatement before their replacements had been hired.As we haveindicated above, it was Respondent's burden to show that the hiringof replacements preceded the applications for reinstatement. In thecase of the four above-named individuals, Respondent failed to makethis showing.Accordingly, we find, contrary to the Trial Examiner,that in refusing to reinstate Navo, Harford, Gennaro, and Sanfordupon their applications for reinstatement, Respondent discriminatedagainst them in violation of Section 8(a) (3) and (1) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, New OrleansRoosevelt Corporation, New Orleans, Louisiana, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in and activity on behalf of GeneralTruck Drivers, Chauffeurs, Warehousemen and Helpers, Local 270,affiliated with the International Brotherhood of Teamsters, Chauf-' In making our finding we do not give probative weight to newspaper reports of thestrike, the accuracy of which was not established upon the record.The circulars dis-tributed by the Charging Union on the morning of February 5 contained the text of thetelegrams.Nothing contained in the circulars indicated that the employees' return towork was conditional3N.L R B v. Cambria Clay Products Company,215 F 2d 48, 56 (C A6)L R R vJ G BoswellCo.136 F 2d 585, 597 (CA 9)1Underwood Machinery Company,95 NLRB 1386, 1393 NEW ORLEANS ROOSEVELT CORPORATION251fears,Warehousemen and Helpers of America, Ind., or any otherlabor organization of its employees,by discharging or refusing toreinstate employees or otherwise discriminating against them in re-gard to hire or tenure of employment or any term or condition ofemployment.(b) In any other manner interfering with, restraining,or coercingits employees in the exerciseof the rightto self-organization,to form,join, or assist General Truck Drivers, Chauffeurs,Warehousemenand Helpers, Local 270, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,Ind., or a'ny other labor organization, to bargain collectively throughrepresentatives of their own choosing,and to engage in other con-certed activities for the purpose of collective, bargaining or othermutual aid or protection,or to refrain from any or all such activities,except to the extent that such right maybe affected by an agreementrequiring membership in a labor organization as a condition of em-by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to the following-named employees immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of pay theymay have suffered by reason of the discrimination against them, inthemanner set forth in sections III and V of the IntermediateReport : IEugeneJ.BetzWilson AaronWillie EdwardsMinnie JonesPercy LawsRuth WilliamsAnthony C.SandozLawrence DelasMorris SolerEdnaRousellLaura TolivaRebecca DouglasIsodora JenkinsEddie BlackmanEarl SumlerThelma JonesMary SanfordLawrence M. MenendezWard BreauxRobert RoganHerbertWhiteFrank MillerBernie SmithA. E. HatfieldFrancis WV. KollinErnest ClayEdward ThomasOdeal RileyEmile PratsGeorgeWattsFred SantiagoLawrence NavoHerman HarfordLaurence ClarkBessie IngramAnna Suber5Respondent has already offered reinstatement to former or substantially equivalentpositions to some of these named discrimi na tees,as set forth in, section ITT of the Inter-mediate Report 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlbert DuplesisClaratte FoxworthBernadette MumfordDoret'ha NealandFrancis ClayMartha JacksonKatherine LeeLouis MosesZelma CasbyM. C. RicePearlie BunchFrank GennaroPauline Neal(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay andright of reinstatement due under the terms of this Order.(c)Post at its Roosevelt Hotel in New Orleans, Louisiana, copiesof the notice attached hereto marked "Appendix." 6Copies of saidnotice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being duly signed.by an authorized representativeof Respondent, be posted by Respondent, and be maintained by it fora period of 60 consecutive days thereafter, in conspicuous places, in-eluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Fifteenth Region, in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges violations of the Act not found herein.a In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewoi ds"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, We hereby notify our employees that:WE WILL NOT discourage membership in and activity on behalfof General Truck Drivers, Chauffeurs, Warehousemen and Help-ers,Local 270, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,Ind., or any other labor organization of our employees, by dis-charging or refusing to reinstate employees, or otherwise dis-criminating against them in regard to hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza- NEW ORLEANS ROOSEVELT CORPORATION253tion, to form, join, or assist General Truck Drivers, Chauffeurs,Warehousemen and Helpers, Local 270, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Ind., or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized by Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE have offered or will offer to the following named employeesimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, and will make them whole for any loss ofpay they may have suffered by reason of the discriminationagainst them.Eugene J. BetzErnest ClayWilson AaronEdward ThomasWillie EdwardsOdeal RileyMinnie JonesEmile PratsPercy LawsGeorge WattsRuth WilliamsFred SantiagoAnthony C. SandozLawrence NavoLawrence DelasThelma JonesMorris SolerLaurence ClarkEdna RousellBessie IngrainLaura TolivaAnna SnberRebecca DouglasAlbert DuplesisIsadora JenkinsBernadette Mum fordEddie BlackmanFrancis ClayEarl SemlerKatherine LeeMary SanfordZelma CasbyFrank GennaroPearlie BunchLawrence M. MenendezPauline NealWard BreauxClaratte FoxworthRobert RoganDoretha NealandHerbertWhiteMartha JacksonFrank MillerLouis MosesBernie SmithM. C. RiceA. E. HatfieldHerman HarfordFrancisW. KollinNEW ORLEANS ROOSEVELT CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThe complaint alleged that on February 4, 1960, Respondent's employees at theRoosevelt Hotel went on strike; that on February 5, 1960, 65 named strikers un-conditionally applied for reinstatement;' that on February 5, 1960, Respondent re-fused and continues to refuse to reinstate the said employees because they had goneon strike; that on February 8, 1960, Respondent refused and continues to refuse toreinstate Guy EWest, Sr., because West, on January 22, 1960, together with a groupof employees had met with Seymour Weiss, Repondent's president, for the purpose ofbargaining for wages and working conditions; and that the aforedescribed acts ofRespondent were violative of Section 8(a) (1) and (3) of, the Act.Respondent in itsanswer denied the commission of unfair labor practices as alleged.A hearing with all parties represented was held in New Orleans, Louisiana, onMay 16, 17, 18, 19, and 31, and June 1, 1960. Oral argument was made and briefswere filed by the General Counsel andRespondent.FINDINGS OF FACT ,1.THE BUSINESS OF RESPONDENTNew Orleans Roosevelt Corporation is a Louisana corporation that owns andoperates the Roosevelt Hotel in New Orleans,Louisiana.The Roosevelt Hotel,which is involved in this proceeding,isa transienttypehotel located in Metro-politanNew Orleans. Seventy-five percent of the hotel's guests remain less than30 days at any one registration.During the past 12 months the hotel received inexcess of$500,000 from its operation and during that same period it purchased goodsand materials valued in excess of $10,000 that were shipped from sources outsidethe State of Louisiana.It is found that the Respondent is engaged in commerce within Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDGeneral Truck Drivers, Chauffeurs,Warehousemen and Helpers, Local 270,affiliated with the International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Ind , herein called the Teamsters, is a labor organi-zation within Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundInMarch 1959, the Teamsters began organizational efforts among Respondent'semployees.2The union filed a petition for certification with the Board on April 22,1959.3Hotel&Restaurant Employees&Bartenders International Union,AFL-CIO,herein called Hotel Workers or Hotel Union, intervened in the proceeding.Hear-ings were held on June 25 and 30 and July 13 and 24, 1959, and February 29, 1960.Since the representation proceeding bears a direct relationship to the subsequentalleged unfair labor practices a summary of the representation proceeding is setforth as Appendix A.4Although a variety of comments could no doubt be maderegarding the roles of each of the participants in the representation case, I believethat the most pertinent and undeniable observation is that a petition for certification,by means of a Board election, filed on April 22, 1959, had progressed to the point,rThe name of Donald Taylor was added at the hearing to the original 64 names in thecomplaintRespondent employs approximately 1,456 employees in various departments known asengineering, maintenance and repair, storeroom, kitchen, dining, guestrooms, bars, valet,paintshop and upholstery'The unit set forth in the petition was "all employees," excluding "all professional.office clerical employees, supervisors, watchmen and/or guards as defined in the Actamended "4Appendix A, which is the summary, is based upon a reading of the transcript of testi-mony and record in Case No 15-RC-1976 (not published in NLRB volmes), the repre-sentation case,ofwhich the Trial Examiner has taken official noticeAppendix A is ineffect an extended footnote and serves the same function in the Intermediate ReportThe Tinil L'mininer considers that Appendix A on page 294 should be read at this par-ticular point of the Intermediate Report NEW ORLEANS ROOSEVELT CORPORATION255by February 3, 1960,where the Board had felt obliged to remand the record and toreopen the hearing to receive evidence bearing on the Board's legal jurisdiction overRespondent'soperation.The matter of lack of legal jurisdiction had been ablyraised by Respondent in its brief to the Board after the close of the initial hearingon July 24, 1959.5B. The strikeOn February 2, 1960, Schwehm,secretary-treasurer of Teamsters Local 270,attempted to reach Logan,a labor relations consultant,who, at that time and formany years previously,represented Respondent in labor,matters 6Logan was outof town but Schwehm spoke to him by a long-distance telephone call to New YorkCity, on Wednesday,February 3. In substance,Schwehm told Logan that the Unionwas going to picket the hotel unless Logan would agree to a consent election toresolve the question of representation then pending in the proceeding instituted bythe Union'spetition of April 22,1959, described above.Logan replied that theBoard had sent the representation case back for further hearing and said nothingcould be done without the three parties thereto, the Teamsters,the Hotel Workers,and the Employer,agreeing and that the two unions had not been able to agree onthe unit.He said that there was nothing he could do if the Union was going topicket.Schwehm said that the picketing would commence"tomorrow morning."On February 4, at 5 a in. the Union began picketing the hotel and continued todo so until 11:30 p in. on that same date.The two picket signs that were carriedstated:Employees ofRoosevelt Hotel& Members of Local 270On StrikeWe DemandAn ElectionTo Be Conducted By TheNational Labor Relations BoardBetween 460 and 470 employees observed the picket line and did not go to work onFebruary 4.The majority of the strikers were employees in the laundry room, thelinen room, the engineering department,the fountain lounge and coffee shop, thehousekeeping department,and the steward department.?According to Logan,when the strike occurred the first thing that the Employer didwas to fill every job that had to be filled with employees who were at work in thehotel 8The next move was to call employees who were on their day off or whoregularly worked on the second or third shift and ask them to come as soon aspossible.After thus getting the hotel operating in reasonably good shape,the Em-ployer then started to look for replacements.This was done by instructing depart-ment heads to ask the people in their departments"to call anybody they knew whowas available for work and get them to come in or to see anybody that night orthe next day and bring anybody in with them that they could "C. The termination of the strikeAs previously mentioned the strike ended the same day on which it had com-menced. Schwehm,who had made the decision to call the strike,concluded by about9 p.m. on February 4 that he would call off the strike since in his opinion the strikehad not accomplished its object.Schwehm credibly testified that the Union struckin order to get the Employer to agree to a consent election.He stated that he hadbelieved that the strike would last a few hours and that the Employer would there-5 The cogency of Respondent's legal position was not affected by the fact that Respond-ent had refused to furnish evidence regarding its interstate purchasesOLogan and his associates represented Respondent in the representation proceedingdescribed above and also in the instant case.7Apparently these departments were among the lowest paid in the hotel,e g , manylaundry workers were paid 47 cents per hour for a 6-day week or $89 per monthJudging from participation in the strike the Teamsters'strength apparently lay in thesedepartmentsCf the results of the election subsequently held on May 25, 1960 1,200eligible voters,valid votes counted plus challenged ballots 1,197,454 votes for Team-sters,79 votes for Hotel workers;592 votes against the participating unions8E g, the laundry was shut down and the available laundry workers were transferredto the housekeeping department to help out as maids,etcThese employees remained onthe laundry payroll 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon agree to a consent election.When the foregoing did not materialize Schwehmsent telegrams late on the evening of February 4 to Logan and to Weiss, president ofRespondent.The telegram stated:We have demonstrated our demands for an election to be held immediately.We fully expect you to cooperate with the Labor Board at the hearing onFebruary 1-0 in arranging for a quick election.Please accept this as officialnotice that the employees on strike will return to their work at their usualreporting time on February 5.Only an election conducted by the NationalLabor Relations Board can finally settle this issue.Employee Casby testified without contradiction that on Thursday night, February 4,she heard a television broadcast to the effect, to use her apparent paraphrase, thatthe Union said everybody was to go to work tomorrow.About 5 a.m, on Friday,February 5, the Union began distributing notices outside the hotel announcing theend of the strike.9 In any event, on Friday morning substantially all the strikersreported for work at theirusual timeand the majority were permitted to return towork without incident.The main problem arose in the engineering department but,as Logan testified, "there was no problem in other departments as to people goingback.in other words those who had come back and presented themselves forwork had gone to work." 106 The notices read :AttentionAllRoosevelt Hotel EmployeesThe following telegram was sent to the Roosevelt Hotel last night"We have demonstrated our demands for an election to be held immediatelyWe fully expect you to cooperate with the Labor Board at the hearing on Febru-ary 10th in arranging for a quick electionPlease accept this as official notice that the employees on strike will return totheir work at their usual reporting time on February 5thOnly an election conductedby theNational Labor Boai dcan finally settle theissue."We have been trying for 9 months to get an election so that you can decide whoyou want to represent you.On Wednesday the National Labor Relations Board will hold a second hearing andwe will be present and demand that the Company and the New Orleans Hotel Em-ployees Trades and Craft Council, AFL-CIO cooperate in securing an immediateelectionWe have demonstrated to the Company and the public our desire for an electionWe sincerely hope that we can report to you next Thursday that the Company andthe other Union have joined with us in obtaining an election[Signed by Schwehm, Secretary-Treasurer of Teamsters.]Respondent introduced into evidence, without objection, newspaper reports of the strikeOne story, apparently written on February 4, the day of the strike, related that em-ployees of the Roosevelt failed to show up for work "today" because of "what they de-scribed as 'delaying tactics' in a proposed labor election "Inter alia,the story con-tained a direct quote from a Teamster "spokesman" that "We are protesting delayingtactics of the hotel and red tape of the National Labor Relations Board in calling for alabor election at the hotel."The story also stated, "Striking employees, Logan said.are subject to dismissal. 'This is what is called an economic strike, and under NLRBrules,workers on strike would be subject to dismissal.' "The other story, captioned"Return To Jobs, Strikers Told" stated that the secretary-treasurer of Local 270 of theTeamsters "had ordered all striking employees of the Roosevelt Hotel back to workJames Schwelim said the back-to-work order is dependent on the outcome of a NationalLabor Relations Board hearing scheduled for next Wednesday "The telegram sent bySchwehm to Logan and Weiss was set forth in the storyThe only direct quotes in thisstorywere attributed to Logan and a "spokesman" for the Teamsters"Logan said'this is what is called an economic strike and under NLRB rules workers on strike wouldbe subject to dismissal ' " "A spokesman for Truck Drivers Local 270 said the Unionwas protesting 'delaying tactics of the hotel and the National Labor Relations Board incalling for a labor election at the hotel.' "Logan testified that he read the newspaper story Friday morning, February 5101n general,the foregoing is an accurate observation but as we shall see there weresome problems in other departments regardingindividualstrikers NEW ORLEANS ROOSEVELT CORPORATION257D. The alleged illegal discriminations1.The general situation on February 5 and thereafterAlthough I shall consider the case of each alleged discriminatee individually, itisnoted that 53 of them were employees under the jurisdiction of Chief EngineerBryner' and of these 53 all but a few of them had the following common experi-ence: 11When they reported for work on Friday, February 5, at theirusual startingtimes, in the general period of about 6:30 to 8 a.m., they followed their customarypractice of first going to pick up their timecards.The timecards, however, werenot available and the timekeeper informed them that the cards had been "pulled"and they were not permitted to go to work. The employees then informed Schwehmthat they had not been permitted to return to work. Schwehm telephoned Loganat 8 a.m. and told him that although the strike was terminated there were employeeswho were not being allowed to go to work. Later in the morning Schwehm againspoke to Logan and the latter said that the timecards would be in place about 1 p.m.The employees returned to the hotel about 1 p.m., and found their timecards in theracks, with a note attached to the cards stating that they should see Bryner.Theythereupon, individually and in groups, reported to Bryner's office.Bryner informedthem that they had been replaced and that he had replacements coming in Monday,he advised the strikers to come back on Monday in case some of the replacementsdid not show up. Bryner's remarks were in general terms and he did not tell aparticular individual that he or she had been replaced.The strikers reported onMonday at their usual starting time and found their cards in the rack with the nota-tion that they should see Bryner.Bryner again spoke to them and told them forthe most part, in the same general language as used on Friday, that they had beenreplaced and that they should get their "time."The strikers then received theirtermination slips which gave as the reason for termination, "replaced" or "job dis-continued." 12In Bryner's engineeringdepartment, the evidence establishes that there were 25employees on the payroll and working immediately prior to the February 4 strikewho participated in the strike.All these individuals were refused reemploymentand were terminated for one of the reasons referred to above, job discontinued orreplaced.No employee in the department who had been working on February 3 anddid not strike was terminated and none of their jobs were discontinued.132.The nature of the strike and the requests for reinstatementAfter careful consideration I find myself unable to agree with Respondent's con-tention in its brief that the strike was illegal.The strike was for the purpose ofgetting Respondent to agree to a consent election.14 It was an "economic" as dis-11The complaint as amended lists 65 names of persons alleged to have been denied re-instatementOf these, 28 worked in the laundry and linen room and 25 In the engineer-ing department, all under Bryner11Of the 65 individuals named in the complaint who were denied reinstatement, 42 Whotestified at the hearing were given the reason for their termination, job discontinued,15 who testified were given the reason, replaced , 6 were given miscellaneous reasons suchas "for the good of the service" , and 3 did not testify13Three individuals in the department, Gordon, Runnels, and Herbert, had worked priorto the strike and had their regular day off on February 4They returned to workFebruary 5, without any difficulty.Thirty-seven employees in the department were work-ing immediately prior to the strike, during the strike, and thereafterBlanchard, who is named in the complaint, did not testify at the hearingHe workedin the engineering department and was on its payrollHis record shows that lie workedthe 3 days of the week of the strike, February 1-3, but did not work February 4 orthereafterSince there is no evidence that he applied for reinstatement or other evidenceregarding him, the most that could be said for him is that lie probably was a striker ofwas so regarded when he did not report on February 4.Dismissal of his case isrecommended14All the evidence, including Schwehm's statements to Logan before the strike, thepicket signs, the telegrams, the union circulars, and Schwehin's testimony, establi li thisfactIn my opinion the single most important factor that piompted the Union to tryto secure a consent election was the fact that this was the quickest means of securingthe election which the Union had sought in filing its petition in April 1959The Boardrepresentation hearing had been remanded and reopened and there was no prospect thatan early election was in sight except via the consent routeSchwehm testified at various 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDtinguished from an "unfair labor practice" strike.As the term itself implies, a con-sent election is achieved through agreement of the parties.The realities of laborrelations reveal that agreement is brought about either by all parties respondingreadily to the proposal or it may be achieved by one or the other party exertingpersuasion and pressure upon the reluctant party. In some situations the pressuremay be by means of publicizing among constituents or in the community that oneparty is unwilling to agree to have a prompt election. - Whether the reluctance ofone party to agree rests on valid or on specious grounds, the bald proposition thuspublicized may arouse favorable response in the community and, depending on theparticular type of issue involved and the firmness of the reluctant party's conviction,a consent may sometimes be'thus achieved.Unrest among employees, argumentsbetween pro and con factions, the attendant effect upon efficiency, all may be pointedto by a union as arguments for an employer agreeing to a prompt election.A threatof a strike and the strike itself may be potent persuaders.But lust as a union maystrike for, and legally achieve thereby, recognition and a contract, it may strike toachieve a consent election which in essence is a lesser demand than recognition ora contract.Such activity, in my opinion, as not only not illegal but is protectedactivity under Sections 7 and 13 of the Act.But what of the fact that, as here, the question of representation is pending ona petition to the Board and the Board has held and is scheduling hearings thereon.There is nothing in the Act or in the Board's Rules and Regulations that preventsthe parties from agreeing to a consent election in the course of a hearing In fact,this is not infrequently done. It is somewhat comparable to a settlement achievedby the parties in the course of litigation.Since the Board is involved, however, aconsent-election agreement is subject to the approval of the Board or its appropriateagent.Although there is no guarantee of Board approval of the consent agreement,such required approval serves as a guarantee that the statutory provisions are nottransgressed, and the Board in general encourages the parties to achieve agreementamong themselves without the expenditure of the time and money entailed in aformal Board hearing and decision.There is, next, the question of the legality of a strike for a consent election whenthere are two unions in the picture and where, as here, the Unions are not in com-plete agreement as to the composition of the unit.15Again, the experience of theBoard and practitioners in the field of labor relations demonstrate that if the em-ployer and one union are in agreement for ,a consent election the other union maybe under subtle but nonetheless real pressures to also agree.Ostensibly, at least,the reluctant union may not be able to afford being placed in the position whereitsconstituents as well- as others may categorize it as being opposed to having aprompt election.Also, in such a posture each union may be willing to compromise.If 10 job categories are in dispute, each union may be willing to go along with theother's position on some of the categories in return for a reciprocal yielding onothers.The attempt, therefore, by the Teamsters, who had filed the petition forcertificationwith the Board, to achieve the Respondent's agreement to a consentelection was not so demonstrably transparent and unrelated to legitimate potentialitythat it can be said for this reason to have had no legal purpose.I am not persuaded by the evidence that the Teamsters in attempting to haveRespondent agree to a consent election had in mind some kind of a "sweetheart"points as follows' The union members were disturbed about not getting an election andthey felt that the Employer "was dragging its feet", Scliwehm felt that the employerwas not cooperating fully with the Board in that "they refused to come in and give thecommerce data where they could easily have done that at the front of the hearingand Schwelim stated that the Board was having trouble securing commerce informationfrom the Employer and lie considered that this was holding up the Board Decision andDirection of ElectionAt an earlier point in his testimony Schwelim had been askedabout the representation case and the fact that the hearing had not been concluded priorto the strikeHe said that the delay in these hearings had nothing to do with thestrike.Looking at Schwelim's testimony in its entirety and at all the other evidence,I can only conclude that the last-mentioned statement about delay in heaiings halingnothing to do with the strike means that the delay in scheduling of the hearings hadnot caused the strike or that Schwehm was attempting to make it clear that the stiikewas caused by the desire to secure a consent election and not merely as a protest of delay15Attorney Michael Early, an associate of Logan and who was the attorney who triedthe iepresentation case on behalf of the Respondent, testified in the instant hearingIIestated that at the last representation hearing there was substantial agreement as to theunit, "..for 95 percent of the jobs in the hotel both unions stipulated as we wentalong job for job.When that finished, we were in disagreement on a few jobs anda few job titles " NEW ORLEANS ROOSEVELT CORPORATION259 ,consent election between the Teamsters and the Respondent,with the Hotel WorkersUnion excluded from the ballot.For one thing,with the petition pending beforethe Board and with hearings thereon having been held, the status of the HotelWorkers Union as a party was unmistakably clear.Any consent agreement wouldrequire as a minimum the approval of the Board'sRegional Director and no suchapproval would probably have been forthcoming unless both unions as well as theemployer were parties.Schwehm testified that he thought that if the petitioningUnion, the Teamsters,and the Respondent agreed to a consent election "the otherunion would have to be on the ballot." This was correct but Schwehm,under theparticular circumstances of this representation case, was probably incorrect in hisidea that if the Hotel Workers did not agree to the consent stipulation,an electioncould be held on a two-party agreement albeit with both unions on the ballot.is Inany event I am not persuaded under all the circumstances that the strike to achievea consent-election agreement was illegal or that it was anything but activity pro-tected by the Act.17My conclusion is not altered by,the fact that Respondent waswithin its legal rights in refusing to agree to a consent election and by the fact thatRespondent had no obligation to so agree.An employer has no legal obligationto grant a wage increase to a union but a union's action in striking for such anobjective is not thereby illegal or unprotectedRespondent contends that the strikers did not make an unconditional requestfor reinstatement and therefore were not illegally discriminated againstIn sup-port of this position Respondent points to the Union's telegram to the Respondenton February 4, the newspaper account of Schwehm's position,and rumors of furtherstrike activity.In the usual situation where there is a conditional request for reinstatement, itis in effect a condition precedent,e.g., if you grant a wage increase we want to re-turn to work.The instant case, however,isone where the employees and theUnion made it clear that they were prepared to return to work immediately althoughtheUnion had stated that such action was dependent upon the outcome of thescheduled Board hearing and immediate or quick election as a'result thereofSincethe Union was a spokesman and agent for the employees on this matter, I shall con-sider the employees applied under the union aegis although'individually the em-ployees had stated no qualifications with respect to their requests for reinstatement.The Employer therefore had been placed on notice by the Union that the ter-mination of the strike and the continuance of work by the employees was subjectto, in effect, a condition subsequent.With respect to the legal effect in the presentconnection I made no distinction,between a condition precedent and a condition16Apparently Schwehm's experience had involved casesinwhich a consentelection washeld although one union did not sign the consent agreementSuch a situation existswhere the intervening union has less than a 10-percent proof of interest among the em-ployees and in such circumstances the intervenor may not block a consent election bete eenthe employer and petitioner although it, mayhave its nameplaced on the ballot in suchelectionAlthough I have assumed that,the HotelWorkershad at least a 10-percentshowing of interest in the instant caseI haveno information on this point It is pos-sible that they did not and that Schwehm suspected as much,Cf the results of theelection onMay 25,19601,200 eligible voters . 3 void ballots ; 79 votes for HotelWorkers .454 for Teamsters,596 against unions 68 challengedballots1,197 totalvotescastSeeNLRB Manual,section 11022 and 3, c and d17OnFebruary 4, 1960, during the afternoon of the strike.Logan testified that Schwehmasked him to enter into an agreement and "get this thing over with " It wasLogan'stestimony thathe thought Schwehm had referenceto a contractIn view of all theother evidence that at no time did Schwehm ever mention a contractto Logan or Earlyand had made it clear in so many words that lie was striking for a consent-election agree-ment,I find.that the reference to an agreement was to a consent-election agreementIcredit Schwehm's testimonythat henever asked Logan to sign a contractFurther, it isdifficult to conclude that if Schwehm,who admittedly had told Loganon February 3 thatliewas going to strike for a consent-election agreement and had been unable to achievehis objective,not onlyby the threatbut also by the actual strike which commenced at5 30 a in onFebruary4,would have even considered that Logan,who was withstandingthe strike of the Union for a limited objective,would have entered intoa contract.Alsothe failure of Schwehm to mention the word"contract"or to produce a proposed contractis of some significanceWhen a union such as the Teamsters desires a contract,as dis-tinguished from an election or an election agreement,the factis usually made unmis-takablyclear and customarily a printedor typed formof contract is simultaneouslyproduced614913-62-v of 132-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsequent,both are conditions which the Employer may reject.By the same tokenI do not draw a legal distinction between the fact that the requests for reinstatementin themselves were unconditional and that it was the continuance at work that wassubject to the outcome of future events. In effect, a position that is equivalent tostating that we are asking reinstatement but our continuance at work will be de-pendent on your action at a subsequent hearing is a conditional request for rein-statement.It is unnecessary to determine whether the interpretation to be placed on theUnion's telegram,its circulars,and the newspaper story, establishes that the termina-tion of the strike and the return to work was dependent upon the securing of aconsent election at the scheduled Board hearing or was dependent upon the Re-spondent'sproduction of commerce information at the hearing so that the Boardcould conclude the hearing and direct an election.18Suffice it to say that a condi-tion was propounded by the Union that conditioned the return to work of the em-ployees.In my opinion Respondent could have rejected the requests for reinstate-ment because of such conditions.The important fact is, however, that Respondent did not refuse the requests forreinstatement or terminate the strikers because of any conditional request for re-instatement.The strikers were terminated for the reason that they had allegedlybeen replaced on their jobs or that their jobs had been discontinued.A few wereterminated for other reasons, none of which was the conditional nature of the re-quest for reinstatement.If the strikers had been engaged in an illegal strike and had thereby been engagedin activity that was both illegal and unprotected by the Act, Respondent would haveowed them no legal obligation and its failure to assign a specific reason or any reasonfor its action would probably be of no significance.19It is clear,however, basedon numerous precedents,that economic strikers engaged in activity protected bythe Act, as here, have a right to reinstatement unless they have been permanentlyreplaced or have engaged in misconduct that would disqualify them for reinstate-ment.20The employer who terminates an economic striker and denies reinstate-ment on the grounds that the striker had been replaced or that his job has been dis-continued,may not subsequently seek to assert that there was some other reasonfor its action when the evidence shows the contrary.In the instant case it is clear that no striker either verbally or in writing wasdenied reinstatement because Respondent considered the request for reinstatementto be a conditional one.Moreover,Respondent,in reinstating all the strikers excepta minority, apparently attached no weight to the conditional nature of the return,although the condition was applicable to all.Also, some of the strikers who weredenied reinstatement and terminated on February 5 or 8 were reinstated as earlyas February 17 without reference to the conditional aspect of the return to workwhich presumably still existed,and without the hearing having been held thatsupposedly would trigger the condition2i It is my opinion, therefore, that thediscriminatees must be considered from the standpoint of the reasons given to themby Respondent for its failure to reinstate them as well as from the standpoint ofthe reasons revealed by the evidence,and not from the standpoint of some factorthat played no part in Respondent's action.22i"As wwe have seen, the Board's remand of the record and the scheduled reopened hear-ing wereprincipally attributable to Respondent's refusal to produce certain commercedataIn retrospect,at least,since Respondent never did consent to an election whenthe hearing resumed but did produce the commerce data, and since the strike was neverrenewed, it appears that the Union was intent upon the latter aspect and had given upon hope for a consent agreement when its February 4 strike had not accomplished thisobjective191nMackayRadioitTelegraph Company, Inc,96 NLRB 740, the Board found thatthe strike was illegal from its inception and in contravention of public policy.The em-ployer was therefore free to deal with the strikers as it choseThe Board in the courseof its decision distinguished between illegal conduct and conduct that was not illegal butwas unprotected by the Act In the instant case, as previously stated, the strike wasboth legal and protected by the Act20N L R B v Mackay Radio it Telegraph Co .304 U.S 33321The condition,as we have seen,was the Respondent's cooperation at the hearing insupplying commerce data or its agreement to, a consent electionThe healing wasscheduled for February 10, postponed to February 23, and again postponed to Febru-ary 29The parties had received notice of the postponement on February 522Respondent in fact still asserts the validity of the reasons given for the terminationshut now seeks to use as a general defense a position that it has effectively waived insofar NEW ORLEANS ROOSEVELT CORPORATION2613.The individual strikersSandoz, a carpenter for 17 years in the engineering department, who also repairedlocks in the hotel, and a striker, reported for work on Friday, February 5, and Mon-day, February 8.He participated in the circumstances described above regardingthe "pulled" cards and Bryner's statements, and received a termination marked "jobdiscontinued." 23He was reemployed in his former job on February 17, 1960.When Bryner spoke to him on February 17, he told Sandoz that "we" were givinghim a lot of trouble and that if the men had to join a union he, Bryner, could not"see" the Teamsters.Delas, a carpenter for 14 years in the engineering department and a striker, hadthe same experience in seeking reinstatement as had Sandoz, above.His termina-tion on February 8 was marked "job discontinued."He was contacted to returnto his job on February 17 and he returned February 20.24Soler, a carpenter for 5 years in the engineering department and a striker, hadthe same experience regarding reinstatement as did Sandoz and Delas, above.Histermination slip was marked "job discontinued."He was asked to return February16 but arranged to return on February 29 because he was working elsewhere.Hereturned on the latter date.Menendez, a carpenter for 15 years with the engineering department and astriker, had the same experience regarding reinstatement as did the aforementionedcarpenters.Reason for termination was job discontinued.He was returned to hisjob February 18.When he returned Bryner told him he had been surprised at "our"action.Bryner expressed the view that it had not been a legitimate strike and thatby participating they were supporting the Negroes 25Breaux, a carpenter for 21/2 years in the engineering department and a striker,had the same experience regarding reinstatement as aforedescribed.Terminationwas marked "job discontinued."He was reemployed February 18. Bryner toldhim he had done a foolish thing and said, "Do not do a foolish thing like that again."Krennerick, a carpenter for 13 years in the engineering department and a striker,had the same experience as the foregoing carpenters regarding efforts at reinstate-ment and reason given for termination.He was reemployed February 19.Prats, a carpenter for 6i/2 years in engineering and a striker,had the same experi-ence as the above carpenters regarding reinstatement and terminationHis termi-nation slip said "job discontinued."Franz, secretary to Bryner for over 18 years,testified that she took care of the payroll and the timebook as well as other matters.She testified that Prats had not been replaced. In May 1960, Franz called Prats,explaining that Bryner, who was ill, had just called her and told her to have all thecarpenters back at work.Prats was reemployed May 10, 1960.Arsaga, a carpenter for the hotel for 6 years and a striker, sought to return towork on February 5, but his card, like the others, had been "pulled."On Monday,February 8, he and others, including Betz, an upholsterer, who was also a striker.saw Bryner.Bryner said the jobs have been filledBetz, according to Arsaga andcorroborated by Betz' testimony, asked, "Does that mean that we are fired." Brynerreplied, "Fired, quit, or whatever you want to call it, that is it."Arsaga's terminationslip said "job discontinued." 26Arsaga was offered reinstatement on May 9, 1960,but he declined because of other employment.Gennaro, a hotel carpenter for 4 years and a striker, had the same experience asSandoz and others, aforedescribed, in his attempts to return to work after the strike.His termination slip said "job discontinued." 27Gennaro was reinstated in hisformer job on May 11, 1960.as it applies to the strikersEven in the case of sitdown strikers whose position is farweaker from the legal standpoint than that of the instant strikers, the employee statusis not automatically terminated in the absence of affirmative action by the employer foiengaginq in suchconduct.Stewart Die Casting Coi poi anon v NLRB,114 F 2d 849.855 (C A. 7).No lessis required in the case of legal strikers engaged in protected strikeactivityThe "existence of some justifiable ground for discharge is no defense if it wasnot the moving cause"NLRBv.Wells,Incorporated,162 F. 2d 457, 460 (CA 9)23 See section D, 1,supra."The general situation on February 5 and thereafter"-tDelas testified that prior to the strike he had heard that the hotel had been trying toblock the election and that the strike was to be a show of strength25The majority of the strikers, at least amongthe alleged discriminatees,were NegroesThe carpenters and the upholsterers who struck and a few others were white28At the 'hearing Franz testified that Arsaga had been replaced by a new employee,Brazil,who went to work February 7, 196022At the hearing Franz testified that a new employee, Wood, who went to work Febru-ary 5, had replaced Gennaro 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe following strikers in the engineering department had the same experienceregarding efforts to return to work as the carpenters aforedescribed.Their termi-nation slips said "job discontinued":Kollin, air-conditioning mechanic for 25 years, was reinstated February 22; Rogan,helper in paint shop, 11 years; White, electrical helper, 3 weeks; Sumler, who workedas porter and also worked washing cans and on incinerator, was reinstated March 7as porter but at lower rate; Hatfield, who did welding and general mechanical work,was reinstated February 27; Smith, a welder for 12 years in the hotel, testified thatFriday, February 5, when he saw Bryner, the latter said he did not appreciate thefact that Smith had gone home on February 4 and had not come to work and thatSmith would not have a lob-his. termination slip, which was given to him on Mon-day, February 8, said "job discontinued"; Miller, a laborer, 5 years.The following strikers in the laundry department and in the linen room, withemployment ranging from 12 years to less, also participated in the efforts, describedabove, to return to work immediately after the strike.Their termination slips said"job discontinued."Both the laundry and the linen room were under Bryner's juris-diction and supervision.Moses; Douglas; Oliver; Sanford, and Lee, who was reinstated to former job onFebruary 24; Suber, who testified that 3 weeks before the instant hearing the hoteloffered her a job in the laundry which she refused because it paid less and had differ-ent hours than her former job; Mumford; Duplesis, a 12-year employee, was rehiredon February 22; Ingram, who was rehired February 26; L. Clark,, rehired March 4;Toliva; Rice, rehired February 24; Nealand; Jenkins; Riley; Rousell; Neal, Black-man; Thomas, Bunch; E. Clay, F. Clay, rehired February 24; Casby, rehired Febru-ary 25; Foxworth, rehired February 17; Santiago, rehired about March 20 as nightporter, and M. Jones applied on Saturday, February 6, and Monday, February 8,rehired March 4.The following strikers made application to return, to work after the strike andwere given termination slips which said "replaced."Except where stated other-wise all these people worked in the engineering department.Betz, an upholsterer with 29 years' service, was rehired February 22; Navo, up-holsterer; Benoit, upholsterer helper, rehired March 14, Ludwig, kitchen mechanic,rehired February 23, Dell, plumber, rehired as helper March 7., Harford, incineratoroperator, rehired Mach 7 as extra man; Taylor, housekeeping department; T Jones,night maid, housekeeping department; Aaron, incinerator operator, rehired March 3,Laws, porter, housekeeping department; Edwards, incinerator operator; Johnson,houseman, housekeeping department; Williams, housekeeping department; Wheeler,maid, housekeeping department; and Hackett, trashman. .The following strikers were terminated after the strike for the reasons shownJackson, whose job was rolling silverware, was terminated "for the good of theservice," and she was rehired in her old job on February 19; Watts, a lobby porter,did not receive a termination slip but was told on February 5, by his supervisor, thathe was finished and should get off hotel property; C. Clark, a busgirl, received atermination slip dated February 6, stating "too much help, cutting crew"; Lacy, abusboy, was given a termination slip that said, "Walked out without notice"; Patrick,a busboy, received a termination slip that said, "Too much help, cutting crew";West, Sr., who is alleged separately in the complaint and who was not a striker, re-ceived a termination slip which said, "For the good of the service"-he was rehiredabout February 22.4.Analysis and conclusionsRespondent introduced testimony that it had never had a labor controversy or astrike in its history; that it employed union plumbers, electricians, engineers, painters,and musicians; and that it engaged unionized contractors for its construction work.Accepting the foregoing facts, I cannot evolve therefrom a general carte blanche forRespondent which is to govern my appraisal of the instant evidence 28 1 must ap-2 The foregoing evidence of Respondent's history to be fully appraised would hai e toshow whether competent plumbers, electricians, etc , who were nonunion, were availablein the locality, or whether it was feasible to use them under all the circumstances, in-eluding the economic power of these unionized crafts in the localityQuite commonly the)ui1ding trades in a metropolitan area have considerable economic power and the organi-zation of musicians, entertainers, etc _is often so pervasive that it is not uncommon tofind that an establishment cannot furnish musical entertainment of any quality or reputeon a nonunion basisThe instant case, of course, involves the union activity of mainlysemiskilled or unskilled employees in an industry where the Board's processes and pro-tections were unavailable until 1959, the date when the Board, for the first time, agreedto take jurisdiction over the hotel industry NEW ORLEANS ROOSEVELT CORPORATION263praise the evidence before me for what, in my opinion,it shows, bearing in mindonly that Respondent has no antiunion history and a history,_antedating this case,from which no adverse inference can be drawn.As a matter of,fact if Respondenthad no record of employing union plumbers and other union members or had beenstruck or picketed in the past,such a history could not substitute for concrete andspecific evidence in the case before me.The right to strike is quite clearly one of the most fundamental of the Act.29The employer may, however,in an economic strike, defeat the right of the strikersto reinstatement by 'permanently replacing the srtikers during the strike.Therationale of this right of the employer being his entitlement to carry on his businessduring the stnke.30Timely and permanent replacement of strikers is a fact and isnot dependent upon or affected or excused by the employer's conceptions or by hismistake or by his lack of evil intent.While an employer'sattitudemay not becensurable,the employee-striker too is free from blame and, as between the victimand the perpetrator,the latter must bear the onus rather that the employee whosestatutory right is being curtailed when he is refused reinstatement under circum-stances that entitle him to reinstatement.31In accordance with the foregoing considerations,Ido not find it necessary tobasemy findings and conclusions hereinafter on Respondent's motivation.How-ever, there is testimony in the record indicative of the attitude and state of mindof individual supervisors.This testimony is not controverted,and based upon myobservations of the witnesses it is creditedSince the alleged discriminatees comefrom only a few of the hotel's departments,the supervisors and department headsinvolved are correspondingly few in number.In this context the fact that the atti-tude of only some of the supervisors is revealed by their remarks does not enableus to pass over these expressions as isolated and wholly inconsequential.Calcagno, superintendent of service at the hotel,was called as a witness byRespondent.On direct examination Calcagno was asked why he had terminatedstrikerWattsHe answered:Well, he was less desirable of the men I had.And then you know we had apetition [for certification pending] in there at the time for a union so I wasjust going along getting set for that, too.It is difficult to avoid the conclusion,albeit Calcagno said that Watts was also lessdesirable,that Calcagno was "getting set" for a possible election by terminatingWatts, the only striker in his department and, presumably,the only union adherenttherein.32As noted elsewhere,above, in this report, Breaux, a striker who wasterminated and then rehired on February 18, was told by Bryner,on the latteroccasion,that he had done a foolish thing and was advised or warned,"Do not doa foolish thing like that again"The "foolish thing" in Bryner's eyes was apparentlythe act of striking and there was an admonition against its repetition.Bryner toldSandoz, a terminated and rehired striker,on February 17 that he could not see whythe men would have wanted to join a union like the Teamsters.Another terminated,ind rehired striker,Menendez,testified that on February 18, Bryner told him thathe had been surprised by the men's action of going on strike and that it was not alegitimate strike and that by participating the men(thewhite carpenters likeMenendez)were supporting the NegroesIn full context Bryner's surprise canfairly be saidto have meant more than surprise in the sense of unexpected and to29 "Congress safeguardedtheexercise by employees of `concerted activities'andex-pressly recognized the righttostrike"International Union of UnitedAutomobile,etcWorkers of.4meiica,C10,etalv O'Brien(Chrysler Corp ),339 U S 454, 457Sec-tions 2(3), 7, and 8(a)(1)and(3) protect the rightSpecial legislative solicitudeforprotecting the right to strike was expressed finally by Section 13'ON L R B v Mact ay RadiocfTelegraph Co ,304 U S 333nN L R B v Don Juan, Inc .185 F. 2d 393,394 (C A 2)Regardless of motivationthe vital inquiry remains whether the conduct nevertheless constituted an act of inter-ference NN ith a guaranteed rightRepublic Aviation Corpoi ationv N L R B ,324 U S 793The "testof interference,restraint and coerciondoes not turn on the employer'smotive.The test is whether the employer engaged in conduct which,itmay reason-able be said,tends to interfere with the free exercise of employee rights under the ActN L R B v Illinois ToolWorks,153 F.2d 811,814 (C A7) ; N L R BvHudson MotorCar Company,128 F 2d 528,533 (CA 6) Cf.Moiisettev T7 S ,342 U S246, 252-25312 In the department consisting of 43 porters, doormen,etc , the payroll record showsthat all worked on February 4, the day of the strike,exceptWattsOne man in thedepartment was evidently sick or otherwise excused since lie (lid notwork at all duringthe entire month of February 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave carried the implication that he was surprised that they would have engagedinwhat he considered was an illegitimate strike that constituted support of theNegroes' union activity.Duplesis, a terminated striker, rehired February 22, wasasked by Bryner on his return why he had done something like that. The "some-thing" was apparently Duplesis' engaging in the strike.33Coming now to the strikers whom Respondent terminated for the given reasonthat they had been replaced there are:Betz, an upholsterer with 29 years'service,who was replaced on February 4 by Louis Liquor, an upholsterer at the NewOrleans Hotel for 15 years.Liquor reported for work and worked at the Roosevelton February 4 and thereafter pursuant to the order of the chief engineer at theNew Orleans.34Liquor was given no indication that his transfer was permanentand temporary loans of workers between the two hotels to meet specific needs iscommonplace.Liquor returned to his job at the New Orleans on February 21.Noone had been hired in his place at the New Orleans during Liquor's absence andhe testified that no one had done his work at the New Orleans, where he was thesole upholsterer,during the interim.Betz was rehired by the Roosevelt on February22.On these facts it is my opinion,and I find, that Liquor was" not a permanentreplacement for Betz and by failing to reinstate Betz on February 5 Respondentviolated Section 8(a) (1) and(3) of the Act. It is recommended that Betz be madewhole for any loss of pay betweenFebruary 5,the date when he applied for rein-statement,to the date of Respondent'soffer of reinstatement or his, reinstatementwhichever is earlier.Navo, an upholsterer,was replaced by Stoltz who commencedworking for Respondent on February 22. Stokes, an employee of 25 years' stand-ing, handles the administrative work of the laundry under Bryner and takes careof payroll,timekeeping,etc , relating thereto.She does not hire or fire employeesSometime in the afternoon of February 4, Stokes got in touch with her sister, thewife of Stoltz.35Stoltz was not home but that night Stoltz telephoned Stokes andsaid "he was interested and he was going in the next morning to see Mr Bryner;he would come in the next morning to interview with Mr Bryner."Stokesdid not see Stoltz come to the hotel the next day and there is no evidence that Brynermentionedher brother-in-law to her.Franz. who handled administrative mattersfor Bryner,including payroll,in the engineering department that embraced uphol-stering,testified that Stoltz came to the hotel Friday morning (time net stated).February 5, and saw Bryner.Franz was not present at the conversationStoltzdid not go to work on that date nor was he placed on thepayroll.Bryner toldFranz on February 5 that Stoltz was presently employed and wanted some extratime.Franz was unable to state whether Brvner spoke to her about Stoltz in themorning or in the afternoon or evening,although she stated that Stoltz had left thehotel by the time Bryner spoke to herWe have previously adverted to the fact that on the day of the strike Respondentinstructed its department heads to speak to the employees who were at work and toask them if they knew anyone interested in coming in to workStokes'contactwith Stoltz was part of this pattern.Neither Stokes nor Franz,who held respon-sible positions under Bryner, had authority to hire anyone and they were not givennor did they purport to exercise such authority during the strike.The evidence isequally clear that the rank-and-file employees could hire no one.All contacts madeby Stokes or by anyone else in the department with respect to potential new em-ployees were no more than solicitations serving the same purpose in more expeditedform as a "Help Wanted"advertisement.All persons solicited to come to the hotelfor work were in effect applicants for employment.Neither the hotel nor the"The Trial Examiner does not make any finding that the statements of Calcaroe orBryner were illegalFor one thing,most of the statements were expressions of opinionSecondly, the complaint did not allege such statements nor did it contain a general alle-gation of independent Section 8(a) (1) violationsHowever,the statements do give someindication of attitude,state of mind and possible motivation regarding the strikeIn crediting the above witnesses concerning Brvner's statements,I realize that flrynerdid not testify because of illnessIf he had testified lie might have denied or admittedmaking such statementsHowever,the witnesses impressed inc as credible and I havetherefore accepted their testimony for the limited purpose stated above3'The same corporation that owns and operates the Roosevelt owns and operates theNew Orleans in the same cityThe New Orleans is not a separate corporation nor is ita subsidiary.35Although the transcript of the instant hearing has the name of Stokes'brother-in-lawspelled as Stokes, it is evident from the spelling on the payroll record and from the factthat Stokes referred to Stoltz as her brother-in-law and not as her brother that the correctspelling is Stoltz NEW ORLEANS ROOSEVELT CORPORATION265applicants had any rights with respect to each other nor any legal obligations untilthe applicants were hired and placed on the payroll.The evidence establishes thatno one was hired or could be hired in Bryner's department until Bryner interviewedthe individual and hired him 36These facts were not altered by reason of the situa-tion on the day of the strike when the hotel was hard pressed for help and no doubtwas eager to hire people and would hire people with minimum or practically noselectivity.In the light of the foregoing it is apparent that the earliest date on which Stoltzcould have become a replacement for Navo was February 5 when Stoltz came tothe hotel and spoke to Bryner.I am satisfied by the evidence above that Brynerinterviewed Stoltz on Friday morning, February 5, and that he in effect hired Stoltzon that occasion.37Since Stoltz was at the time an upholsterer for another em-ployer,Mossi Motors, Bryner gave Stoltz additional time within which to reportto work. Stoltz came to work February 22 and he was still employed at the timeof the hearing.Although I regard Stoltz as a permanent replacement the moredifficult question is whether he was hired before Nava applied for reinstatement.Navo was in the alley leading to the employee entrance of the hotel at 7.15 a m.,February 5.His hours were 8 to 5.Between 7:15 and 8 Navo went into the hoteland sought to secure his timecard in order to go to work.He had the experiencethat has previously been described in this report regarding the fact that the time-cards in the engineering department had been removed and so forth.His efforts,as did those of the other strikers, constituted,as I have found,an application forreinstatement 38The record does not establish the exact time on February 5 when Stoltz spoke toBryner. It is apparent that Stoltz would have had to arrive at the hotel quite earlyin order to have talked with Bryner before Navo made application.But I cannotsay on the evidence before me that Stoltz was not the earlier arrival.39Nor can Isay that Navo wasAll I can conclude is that the evidence does not permit me toresolve the question.This brings us into the area of burden of proof.The burden of proving a viola-tion of the Act is, of course,placed upon the General CounselHas he sustainedthat burden here by evidence that Navo had engaged in protected strike activity andapplied for reinstatement on February 5, between 7:15 and 8 a.m. and was deniedreinstatement?Does the burden then shift to Respondent as a matter of defenseto establish that Stoltz was hired as a replacement prior to Navo's application9In my opinion,it is unnecessary and perhaps it is inappropriate that common lawconcepts of burden of proof shouldbe applied rigidly to a proceeding such as wehave here.Many such concepts apply to particular subject matters in torts, con-tracts,and so forth.However,I believe that an analogy may be drawn,with re-spect to burden of proof, between the situation here presented and a trial before ajudge and jury.There are in effect two burdens of proofThe first is that theproponent,here the General Counsel, initially must present evidence that is suffi-cient,nothingmore appearing,towithstand a motion for nonsuit or a directedverdict addressed to the judge by the defendant or RespondentSince the TrialExaminer is both judge and jury the corresponding situation would be a motion fordismissal upon the completion of the General Counsel's evidence regarding NavoIn my opinion the General Counsel by the evidence described in the precedingparagraph has submitted sufficient evidence so that a motion for dismissal uponcompletion of his evidence on Navo would probably have been denied In shortthe General Counsel has submitted enough evidence to warrant its submission tothe jury, which,here, is also the Trial Examiner.But at this stage we have thesecond burden of proof,namely that the proponent, the General Counsel, runs them Tn other depaitments it was also apparently truethat thedepartment head did thehiring3'Neither during the strike nor at anytime did Respondent hire pursuanttowrittenapplications38As previously found.Respondent had waived its right to reject the application, onthe ground that they were conditional39 Since Stoltz had a jobat thetime and slid not intend tonut that job immediately, itisnot implausible that be may have come to see Bryner quite early since lie presumablywould know from his conversation with Stokes on February 4 the starting time of hisproposedjob at thehotel(8 a m ) and the necessity of being interviewedby Brynerbeforehand and also,in view of his present job, liemay havewished to be able to go tothe hotel,see Bryner about an extension of time and report to his regular jobThe fore-going is, of course,a matter of speculation and is indulged in Solely to illustrate that itwas not impossible for Stoltz to have been hired poortoNave,application 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDrisk that on all the evidence,including Respondent's, the jury, the Trial Examiner,may find that it cannot resolve its doubts in a manner favorable to the proponent.The General Counsel has,it seems to me, by not establishing by substantial evidencethat Navo applied before Stoltz was hired, or by affording a reasonable basis forsuch an inference,not sustained the burden of proof that is his. It is incumbentupon the General Counsel and not the Respondent to present evidence that willresolve the doubt that I have previously described 40 Since the evidence does notpermit me to find that Navo applied for reinstatement before Stoltz was hired I shallrecommend dismissal of the complaint's allegation regarding Navo.Benoit, an upholsterer'shelper,was allegedly replaced by Dummet.Liquortestified that when he came to work at the Roosevelt he arranged to bring Dummet,his nephew,with him.Dummet was hired by Bryner and went to work on Feb-ruary 6.He remained until March 11 when he was sent to the New Orleans Hotelto workDummet had had no previous experience as an upholsterer and had notbeen working at the New Orleans as a helper or otherwise prior to the strike.41Benoit applied for reinstatement at his usual starting time on February 5. SinceLiquor testified that when he came to work at the Roosevelt,February 4, he broughthis nephew,Dummet, with him, I am prepared to accept this as evidence thatBryner interviewed Dummet on that date and hired him although Dummet did notappear on the payroll until February 6.There is no other evidence on this point.Itappears reasonable that, since Dummet had apparently no qualifications otherthan the fact that Liquor,theNew Orleans upholsterer,was his uncle,and sinceDummet had had no relationship with either the Roosevelt or the New Orleans,Liquor probably brought him along, when he, Liquor, reported to the Roosevelt,and introduced Dummet to Bryner.Although Dummet was not an upholsterer hewas hired as a helper and replaced a helper.The fact that he evidently was inex-perienced and less competent than the man he replaced is not determinative since,inmy opinion,an employer during a strike may hire and tolerate low quality helptomeet the situation brought about by the strike. It is not for the Trial Examinerto substitute his judgment for that of the employer on the caliber of the help whichthe employer may be willing to tolerate.42In view of the foregoing facts, dismissalof the complaint allegation regarding Benoit is recommended.Ludwig, who described himself as a kitchen mechanic and was carried on thepayroll as "machinist,"was replaced,according to the credited testimony of Franz,by Hernaez,who was transferred to the Roosevelt from the New Orleans.Franzstated that Bryner contacted Hernaez on February 4 and made arrangements for himto work at the Roosevelt.Hernaez started to work at the Roosevelt on February 6and remained at the Roosevelt until March 20.When Ludwig was rehired Feb-ruary 23, Hernaez became his helper,apparently because of Ludwig's greater abilityand experience.On these facts I shall recommend dismissal of the complaint alle-gation regarding Ludwig since a replacement was hired by Bryner prior to Feb-ruary 5,the date of Ludwig's application. 'Dell, a plumber,was replaced by Barthe,a plumberAccording to Franz'credited testimony,Bryner made arrangements on February 4 to secure Barthe who40T have credited both Stokes' and Franz'testimony that they did not know the timeof clay when Stoltz spoke to Bryner on February 5The only two other persons whocould establish the time were Bryner and StoltzBryner was so ill at the time of hearingthat the doctor would not allow Logan to even speak to him about the caseThe GeneralCounsel does not dispute Bryner's unavailabilityStoltz was it rank-and-file employee ofthe hotel at the time of the hearing In my opinion he was as available to the GeneralCounsel as to RespondentThis, therefore, is not a situation where the facts werepeculiarly within Respondent's control,itfactor which might possibly lead to it differentconclusion41Dummet was still at the Roosevelt when Betz,supra,was rehired on February 22Shortly thereafter Betz told Bryner in effect that Dummet was no help at all and Dummetwas then transferred to the New OrleansBetz testified that Dummet was inexperiencedin upholstery work and could only strip chairs42 Perhaps a different situation would exist where a craftsman,such as a registeredplumber,is purportedly replaced by someone who scarcely knows a wrench from a ham-met and could not possibly be of any assistance to the employer in the capacity in whichhe was hiredRespondent'spayroll shows a man named Cook was hired as an upholsterer'shelperon February 6, worked as such,and was made a painter's helper on February 16Theonly evidence about Cook is testimony that Liquor, Dummet, and Cook were working inthe upholstery shop,a fact shown also by the payroll record.Perhaps Cook and Dummettogether roughly approximated one experienced helper. NEW ORLEANS ROOSEVELT CORPORATION267went to work on February 8Dell was subsequently rehired as a plumber's helperwhen the man who occupied that position died.Although the evidence is meager,such as there is indicates specific participation by Bryner in the arrangement forBarthe on February 4.For reasons previously explained it is my opinion that theburden of resolving doubts in such a context rests upon the General Counsel. Itis therefore recommended that the allegation regarding Dell be dismissedHarford,Edwards, and Aaron were incinerator operators 43Harford's shiftbegan at 11 p.m.He did not work because at 10:20 p m., on February 4, he sawthe picket sign.On February 5, Harford came to the hotel about 7 a in. for hisregular pay and found that his card had been "pulled." The hotel watchman toldhim that Bryner did not want to talk to any of the employeesLater, the same day,Harford spoke to the assistant chief engineer about his job and his "pulled" card.The latter said he could do nothing about it and suggested that Harford see Brynerthe next day, Saturday.Harford came to the hotel on Saturday, February 6, andhis timecard had a note that he should see Bryner. Bryner asked him why he didnot work Thursday and was told that it was because of the picketing. Bryner in-structed Harford to report back Monday morning which he did.His card was notin the rack and Bryner told him he had been replaced. Franz testified that Gordonreplaced Harford ,Respondent's payroll record shows that Gordon was employedas a cleaner, February 1 to 3, that February 4 was his day off, and he did not workon that day; he was transferred to incinerator operator on February 5 and workedthat day and thereafter in such capacity.44 I am unable to determine whether ornot Harford's inquiries about his timecard and job on February 5, which manifestedhis intention and desire to return to work at his regular time that night, the strikebeing over, was before or after Gordon's transfer to the job on the same date Iconclude that the General Counsel has not sustained the burden of proof of thisaspect.Dismissal of the allegation regarding Harford is recommended.Aaron sought to return to work Friday morning, February 5, and on the follow-ingMonday.He had the same general experience on these dates as the bulk ofthe other strikers, which has previously been described.Both Franz and the payrollrecord are in agreement that Lee took the place of Aaron on February 7.Edwards endeavored to return to work on February 5, Friday, and also unsuccess-fully came in on Sunday and Monday, Saturday being his day off In general hehad the same experience regarding Bryner as did the others. Bryner informed himon Monday that he had been replaced. Franz testified that Campbell took theplace of Edwards on February 9.The payroll record also reflects this fact 45Franz' testimony regarding the hiring of the replacements for Aaron and Edwardswas, in my opinion, of a general nature and did not reasonably establish that Brynerhad hired the replacements prior to February 5 or that Franz had first hand or spe-cific knowledge regarding this aspect 46As appears in earlier portions of this report,43The incinerator of the hotel operated 24 hours a day44The payroll record does not support the assertion of Franz that Gordon reported forwork on the 4th If he reported for work on the 4th, his day off, it is highly unlikelythat he would not have worked that day when the strike occurred4sAlthough there is no testimony from any witness regarding such persons, the payrollrecords further show that Morrow was hired as an incinerator operator on February 22and that Green was hired in a similar capacity on February 19A man named Seldenwent to work as an incinerator operator on February 6 and worked that day and onFebruary 7, the notation "left" then appears on the payroll line of his name Seldenreappears on the payroll on February 13 as an incinerator operator and continues untilFebruary 19 when lie apparently was terminated46The testimony follows :Q [By Respondent's counsel] Do you know how Earl Campbell happened to cometowork' [Campbell was Edwards' replacement ]A Only it had gotten around, the chief had spread the word around and he waslooking for extra help and directly I don't knowQ.Do you know when Joseph Lee [Aaron's replacement] was asked to cometo work what date'Would you know, Mrs Franz' First of all without referiingto any notes, do you know the sure [specific'] circumstances surrounding JosephLee's employment'A No, I don't.Franz then,went on to state that Bryner had contacted a majority of the replacementson February 4 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere there is specific,credited testimony or other evidence that Bryner hired aperson on a particular date, preceding the date on the payroll record when thereplacement's name first appears as working,I am prepared to find that the hiringtook place on the earlier occasion.I have also found that where there remained areasonable doubt as to whether a replacement was hired before a striker,the burdenof proof remained the responsibility of the General Counsel.But the Trial Exam-iner is not prepared to conclude that when the General Counsel has shown thatAaron and Edwards applied for reinstatement and were refused work on February 5and the payroll records show that their alleged replacements first appeared on thepayroll and first went to work on February 7 and 9, respectively,that Respondent,by reason of the testimony given by Franz on this aspect,should prevailIn myopinion Respondent has not shown that Bryner hired Lee and Campbell on February 4nor do I find that Respondent by Franz' generalized testimony regarding these tworeplacements has raised a reasonable doubt in my mind regarding the cogency ofthe General Counsel's proof. In short, I am prepared to accept the payroll entriesas accurate reflections of the hiring dates of employees except in those instanceswhere there is specific credited evidence that Bryner did in fact hire a particularnamed employee on a date prior to that shown on the payroll.Contacts by rank-and-file employees with potential replacements or testimony based on a generalimpression is not sufficient to support a conclusion that specific persons were hiredearlier than the time shown by Respondent'spayroll record.Accordingly, it isfound that Respondent,by not reinstating Aaron and Edwards when they soughtto return to work on February 5,after the strike, and by terminating them,therebyviolated Section 8(a)(1) and(3) of the Act since these strikers'replacements werenot hired until February 7 and 9, respectively,backpay to run from the date oftermination to the date of the offer of reinstatement or reinstatement,whichever isearlier.Hackett, a trashman in the housekeeping department, reported for work Febru-ary 5, but his card was not in the rack.He spoketo Parker,the housekeeper, whotold him she did not want him on the floor any more. Although asked,Parker did notexplain the reason.Hackett's termination slip, dated February 5, shows that he wasreplaced by Alex London.The payroll shows that Hackett worked February 1 to 3and then appears the word "replaced."There is nothing in the record to show theidentity of any person named Alex London.Parker testified that when Hackett didnot report for work on 'February 4, he was replaced.She thinks the replacementwas Landow, who worked for 2 or 3 hours and then was found inebriated in thebasement.That same day Ernest George was hired for the job. The payroll showsthat George commenced work February 4 and he was still working at the time ofthe hearing.It is found that Hackett was permanently replaced on February 4and it is recommended that the allegation regarding Hackett be dismissed.Thelma Jones,a night maid for about 51/2 years,reported for work on Friday,February 5, at her usual timeShe asked the timekeeper for her card but he repliedthat it was not in the rack.At this time Parker came in and said,"Thelma, you areno longer with us." Jones' termination slip, which she received on February 5,says "replaced,"but is undated.Parker testified that Thelma Jones was replacedFebruary 11 by Leona JonesThe payroll record confirms this fact except that itshows that Leona Jones commenced work on February 10. Parker denied that shehad any conversation with Thelma Jones on February 5 and stated that she had notheard from Jones for 3 days 47 In addition to testifying that Thelma Jones wasreplaced by Leona Jones,48Parker at another point had testified that,Jones wasterminated for failure to report for work.'7The payroll shown that Jones worked February 1 ; the symbol"0" appears for Febru-arv 2this symbol is the one used for absence which may be an excused of an un-excused absencethe svmbol"X" appears for February 3: this symbol is used to indicatethe employee's regular day off : the symbol"0" appears on February 4 and then appears"disc 2-5-00"It is apparent that no action by management regarding the February 2absence is shownThis fact, plus the following uncontroverted testimony of Jones, indi-cates that the February 2 absence was an excused oneJones testified that she was illFebruary 2 and she telephoned the hotel about 4 p m (her starting time was 5 pinasking to speak to the Housekeeper, i e, ParkerJones, however,found that her call wasreferred to Drashner or, in any event,Drashner answered the telephone:Drashner wasJones' immediate supervisor and was the assistant housekeeperJones told Drashnerthat she was ill and would not be able to work that night: Drashner said, "All rightThelma" February 3 was Jones' regular day off. The strike was February 4 and Jonescame to the hotel but did not go in to work because of the picket line+sSo far as appears the Jones girls were unrelated NEW ORLEANS ROOSEVELT CORPORATION269After careful consideration of all the testimony and the witnesses, I credit Jones'testimony as described aboveJones testified in detail regarding the incident onFebruary 5 when she endeavored to go to work, including the absence of her time-card, the efforts of the timekeeper to find the card, the advent of Parker while thetimekeeper was still looking for the card, and the conversation with Parker at thetimeIf Jones' account was a fabrication to help her case, it is my view, based on anappraisal of Jones' general mental capacity and educational level, that she would nothave attributed to Parker the rather innocuous statement, "Thelma, you are no longerwith us," but would have attributed to Parker some such remark as, "You are dis-charged because you went on strike," or some remark that obviously showed theillegal nature of her terminationI do not think that Jones was capable of foreseeingthat Parker's remark to her, as she testified, could have been helpful to Jones or thatitwould add anything except confirmation to the fact that her timecard had alreadybeen removed and that she could not go to workCertainly Jones was not capableof foreseeing the instant detailed analysis of all the facts and the manner in which hertestimony would be important.The Trial Examiner has also noted that there was nodenial of the fact that Jones' card was missing on February 5 before she was due togo to work for the first time after the strike.Her testimony regarding all aspects,including her conversation with Drashner, which was undenied, and the details of herefforts to return to work on February 5 and the conversation with Parker, was sub-jected to eight full pages of detailed cross-examinationThe testimony remainedunaltered and unaffected.In accordance with the above findings the Trial Examiner concludes that Joneswas on an excused absence forillness onFebruary 2, that February 3 was her regu-lar day off, and that, absent her failure to report for work on the day of the strike,there is no evidence that she would have been terminated (in fact the payroll recorddescribed above indicates the contrary) and no such action was taken until im-mediately after the strike.49The termination took place prior to the time when Joneswas due to reportfor work on February 5. In view of the time when Parker toldJones that she was terminated and the time when she received her termniation slip,as well as Parker's testimony that Jones was terminated for failure to report for work,it is found that the failure referred to was the participation in the strike of Febru-ary 4, a protected activity.Referring to Parker's testimony that Jones was replaced,it is found that the replacement admittedly did not take place until February 10It is therefore concluded that Respondent, by failing to reinstate Jones on February 5and by terminating her, violated Section 8(a) (l) and (3) of the ActReinstatementand backpay are recommendedTaylor worked as a mezzanine floor housemanHis starting time was 7.30 amThe day after the strike, a normal workday for Taylor, he did not report for workat the hotel but since that was his regular payday he came to the hotel at 2 p m andreceived his paycheck.He endeavored to go to work at his usual time-the followingday, February 6, but his card was not there and he received a termination slipdated February 5The termination slip said "replaced."The payroll record showsthe notation for Taylor, "disch 2-5-60 " Parker was asked by Respondent's counselwhy Taylor was terminated. She replied,Well, Donald ITavlorl, of course, didn't show up Thursday.Friday he camein and got his check. SoQ. So he was discharged for failure to show up9A RightAlthough there is the possibility of connecting Parker's specific reference to Thurs-day, the day of the strike, as the day when Taylor did not show up, and her state-ment that he was discharged for failure to show up. it is my opinion that a morereasonable and fairer construction is that it was Taylor's failure to report for workon Friday that caused his dischargeThis construction is consistent with Parker'sreference to Taylor's having picked up his check on Friday which by reasonable im-plicationmeant that, although Taylor came in for his check, he did not report forwork and was therefore discharged.50 Tt is recommended that the allegation regard-ing Taylor be dismissed49 If Topes' absence on February 2 was unexcused and was the reason for the dis-charge, it is reasonable to expect that a navroll entry would have been made on Febru-ary 2 or 3. showing a discharge In other inst'inces where employees did not report forwork without their absence having been excused e g , February 5, an entry was made onthe navroll showing a discharge on that date "Disc 2-5-00 "60 It is of course possible that Taylor. like Tones was terminated immediately after thestrike for failure to work on the day of the strike and that lie would not have been 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohnson,a houseman,worked the hours of 7 a.m.to 4 p m., 6 days a week. Hereported for work after the strike at 6 p.m., Friday, February 5.His card wasnot in the rack and the watchman told him to come in the following morning.Johnson did so report on February 6, and received a termination slip, dated Febru-ary 5, which said, "replaced."The payroll notation for Johnson is, "disc. 2-5-60."When Parker was asked by Respondent's counsel about Johnson, she stated:Ernest [Johnson]lastworked on the 3rd,the 4th and 5th he didn't show up.Q. And he was terminated for what reason?A. Failure to report for duty.51In view of the fact that Johnson did not apply for work when he was supposed to,at 7 a.m. on Friday,and was discharged for failure to report for duty, it is recom-mended that the allegation regarding Johnson be dismissed.Laws worked for the hotel since 1952.He was a mezzanine floor houseman orporter..His regular hours were 7 a.m. to 4 p in., 6 days a week,with Friday beinghis day off.Laws also had an evening job with a radio station that was locatedon the second floor of the hotel.He did not work at his hotel job on Thursday,February 4, because of the strike and Friday,asmentioned,was his regular dayoff.Laws worked Friday for the radio station and when he was coming off workat 6.30 p.m. Friday evening, the hotel watchman told him that his card was in thefile and that he had been discharged.Laws testified without contradiction that thewatchman then showed him his timecard to which a termination slip was attached.The slip was dated February 5 and gave as the reason for termination,"replaced." 52Laws therefore did not report for work at the hotel on Saturday morning, February6.He came in Monday, February 8, and received his termination slip.The payrollrecords show that Laws did not work February 4 and then bears the notation,"disc. 2-5-60."Parker testified that she discharged Laws because he "was the leastdesirable and he didn't show up."This answer was in response to the question of Re-spondent's counsel,"Why was Percy Laws discharged?"After Parker answered asabove described,counsel asked her, "Did you intend to reduce your number ofhousemen?" She replied,"Yes, we have been told repeatedly to do so." Parkerwent on to say that she "didn't know how long Percy would stay out.Of courseIdidn't need him,I let him go. . . .She testified that she now has one lessmezzanine floor houseman than before the strike.53Laws, of course,testified as a part of the General Counsel's case and his testi-mony about seeing his termination slip attached to his payroll on Friday evening,February 5, prior to the time when he was first due to report for work after thestrike,was in the record by the time Respondent put on its case, including thetestimony of Parker who was the department head. Laws'testimony was not con-troverted. -The dates on the termination slip and the date of discharge shown onthe payroll are both February 5 and tend to or do corroborate Laws. I thereforepermitted to work Friday as a result thereofUnlike the case of Jones I find no evidencehere to support such a finding and any doubts have been resolved in accordance with myview of the evidence and against the General Counsel who had the burden of proof51 It may be argued that if participation in the strike on February 4 had nothing to dowith Johnson's termination why did Parker,in explaining the reason for termination,state that Johnson did not show up on the 4th and 5th. There was no issue or doubtthat Johnson did not work on the 4th and the only significant date was the 5th, withthe 3d only having some relevance to possibly show that Johnson had not been on leaveand that he was an active employee immediately prior to the strikeThe failure toshow up on the 4th had no significance unless reference thereto implies that failureto show up on the 4th and 5th were both a factor in the terminationBut, on all theevidence,the Trial Examiner is not prepared to regard such an approach as wholly con-vincing and he will construe Parker's testimony as tantamount to saying that it wasJohnson's failure to report on the 5th,only,that was the cause of his termination5=Laws' termination slip, which he identified as the one he saw Friday evening, wasreceived in evidence without objectionIt is dated February 56^1Itwould appear that if a suitable complement of housemen was one less than thenumber employed before the strike, Respondent has since hired at least one houseman(assuming no other turnover),sinceDonald Taylor,supra,was also a mezzanine floorhouseman who was discharged at the same time as LawsThe payroll record in evidenceisnot much help on this point since it lists five mezzanine floor housemen as workingbefore the strikeMorris,referred to in the transcript as it supervisor,also appears onthe payroll of this section as working 6 days in February,apparently after the strike.Parker testified that there were nine mezzanine floor housemen before the strike andeight at the time of the hearing. NEW ORLEANS ROOSEVELT CORPORATION271find, in accordance with Laws' credited testimony, that he was discharged after hefailed to report for work on February 4, the day of the strike, and that this termina-tion was prior to the time that he was due to report for work following the strike.Contrary to the reason given on his termination slip he had not been replaced anda careful consideration of Parker's testimony and the other evidence referred topersuade me that the fact that Laws did not report for work on the day of thestrike was a reason for his termination and that the decision was made when it wasapparent that he was a striker.54Laws' case bears a similarity to that of Thelma Jones, above, but has additionalfactors not present in Jones' case.Parker's testimony was that Laws was ter-minated for two reasons, because he was "least desirable and he didn't show up." 55There was no explication of the characterization "least desirable" and the cogencyof such an explanation for the discharge is affected thereby.56The Trial Examinerfinds it unnecessary to draw any inference unfavorable to Respondent from thecryptic phrase "least desirable."In fact I will assume,arguendo,that althoughLaws had worked 8 years for the hotel, he was undesirable or less desirable thanothers and that there was a legitimate basis, unconnected with union advocacy oractivity, for such an opinion by the Employer.The Trial Examiner, however, hasset forth above his conclusion and the reasons for concluding that at least one ofthe reasons for Laws' termination was his participation in the strike by his failureto report for work on February 4. This, in my opinion, warrants a finding thatRespondent violated Section 8(a) (1) and (3) with respect to Laws and it is sofound 57Although the above conclusion has been reached on the basis of a finding thatLaws was discharged for an illegal reason and also on the assumption that he wasdischarged because he was least desirable, in short, a combination of reasons, itismy opinion that the evidence also warrants the conclusion that Laws' alleged un-desirabilitywould not have resulted in the termination of 8 years of employmentabsent his strike participation.There is nothing in the record that even intimatesthe contrary.Regarding Parker's interest in reducing her personnel, a careful appraisal of Parker'stestimony both at the hearing and as it appears in the record convinced the TrialExaminer that when she answered Respondent's counsel'squestion, "Why was PercyLaws discharged?," she gave as complete an answer as she could. She had con-cluded her answer.She did not giveas a reasonany policy to reduce the overallcomplement in her department.Nor had such a reason appeared on the terminationslip.I am not persuaded that such a policy was the reason for Laws' discharge.Parker referred to such a policy after she had given a complete answer to Respond-ent's clear and obviously important question, above, and she referred to the policyto reduce personnel only in response to a leading-type question from Respondent'scounsel.It is my opinion that this policy was not a proximate or material factorin Laws' discharge and to reach a different conclusion would, it seems to me, entailignoring all the other evidence, in Laws' caseMoreover, if such a policy was afactor with respect to Laws, contrary to my finding, it would still mean, at most,that there were legal and illegal reasons for the discharge.There is, in my opinion,54As Parker said, " . I didn't know how long Percy would stay out"55As previously shown, the only day Laws did not show up prior to his February 5termination was February 4, the day of the strike, and February 5 was his regular.day offse Insome situations proof that an employee was discharged right after he had engagedin protectedunionactivity and the employer, without explanation either to the employeeor at the hearing, said that the man was discharged because he was "least desirable,"might warrant an inference adverse to the employerSuch an inference would not beaffected and would piobably find confirmation in the fact that the termination paperassigned the reason for termination as "replaced," a fact which was not trueAdditional-confirmationmight be found-if anotherassigned reason,failure to report for duty, wasfound to refer to the fact of the man's dischargeprior to the time when he was supposedto report for duty67" , it rested upon the tort-feasor todisentangle the consequencesfor which it waschargeable from those from which It wasimmune"N L R B v. Remington Rand, Inc.-94 F 2d 862, 872 (C.A 2),cert denied304 U S 576;Guppies CompanyManufacturers vN L R B ,106 F 2d 100, 117 (C A 8) ("It seems probable thathis joiningthe Union wasat least a contributing cause of his discharge") ;KansasCity Power d Light Co v.NLRB ,111 F 2d 340, 349 (C A 8) (" . . the purpose-at least one purpose-of thetransfer was to affect and interfere with labor activities") ,Butter Biotheis v X T R B ,134 F 2d 981, 985 (C A 7),certdenied320 U S 789 272DECISIONSOF NATIONALLABOR RELATIONS BOARDno basis in the evidence for contending that the policy of reducing personnel was thesole reason for the termination since Parker's own testimony is clearly otherwise 58Wheeler was a maid. Although February 5 was a regular workday for her she didnot report for work on that day. She did go to the hotel on Februaiy 6, but hertimecard was not in the rack.Wheeler received her termination slip, dated Febru-ary 3, on that occasion and it said: "replaced. ' Parker testified that Wheeler wasterminated because she failed to show up for work 59 The payroll record bears anotation showing that Wheeler was absent February 5 and is followed by the words,"disc 2-5-60." It is recommended that the Wheeler allegation be dismissed.Williams, a maid, testified that she went to the hotel Friday morning, February 5,to go to work. She asked the timekeeper for her card but he said he could not giveit to her.Williams then asked the timekeeper if she could get her check 60 and hesaid yes.Williams took her check and left.On Monday, February 8, she returned tothe hotel and received her termination slip, dated February 5, from the timekeeperThe reason stated on the slip was, "replaced." Parker testified that Williams wasterminated because she "failed to report for duty." 61 In answer to the question,"Did she show up on Friday?" Parker said: "She came to get her paycheck but Idid not see her."The payroll record shows Williams' absence on February 5,followed by "disc. 2-5-60."It is the Trial Examiner's opinion that when a maid such as Williams, who im-pressed me as credible, tried to go to work in her usual manner on the morning ofFebruary 5, she was in effect and in actuality applying for reinstatement.When thetimekeeper told her that he could not give her her timecard I do not think that aperson of her general status and level could conclude otherwise than that she hadbeen terminated or at least that she could not go to work. I am of the opinion thatshe had done as much as reasonably could be expected of her and that her reactionwas normal.Her testimony has not been controverted and all Parker said was thatshe didnot seeWilliams on Friday, a fact not inconsistent with Williams' testimony.Parker apparently prepared Williams' termination in the afternoon of February 5.Itmay well be that Parker was acting in good faith and had no illegal intent but, as Ihave stated earlier, as between theinnocentemployee who finds herself terminatedafter participating in protected activity and the Employer' who may have actedthrough mistake, the onus devolves upon the latter since the economic striker, guiltyof no misconduct, is protected in the exercise of the rights guaranteed by the Actand runs the risk only of timely replacement or possibly an economic change in theemployer's business that has eliminated her job. She does not by striking run the riskof the Employer's possible mistake, if such mistake may be the fact.Accordingly, itis found that by failing to reinstate Williams and by terminating her when she hadnot been replaced, Respondent violated Section 8(a)(1) and (3) of the Act.Three persons named in the complaint, Blanchard, Garnier, and Duncan, did nottestify at the hearing.I have previously recommendeddismissalof Blanchard'scase.As far as the Trial Examiner has been able to determine there is nothing inthe record to show where Garnier was employed or that he was a striker or appliedfor reinstatement.Dismissalof this allegation is recommended. In his brief theGeneral Counsel states that Duncan was unable to testify because of illness and adeath in her immediate family.Witness Neal testified without objection or contra-diction that on her way to the hotel on Friday, February 5, at 1 p.m., she metDuncan.Neal testified that Duncan had been to the hotel and told her that theywere not allowed to go to work that day but would be hired back if neededAssum-ing,arguendo,that Duncan did apply for her job on February 5 and was not rehired,there is no evidence that she was a striker or that she was not rehired or was termi-nated for some reason such as excessive absenteeism.The payroll record simplyshows that Duncan was in the laundry department and did not work February 1through 7 or thereafter.Dismissal of this allegation is recommended.As we have seen earlier in this report, the majority of the alleged discriminateeswere strikers who received termination slips stating, "job discontinued."Respondentadduced evidence that for at least 5 years prior to the strike it had been asserted thatthe Roosevelt Hotel was overstaffed.Logan testified that 5 years ago he and hisassociate,Attorney Early, recommended that the hotel reduce the number of em-61As is described later in this report, in the period immediately following the strikewhen striking employees were applying for reinstatement, the only jobs that were dis-continued were those of strikers and the alleged reduction in force was confined tostrikers19 Parker also stated that Wheeler was replaced on February 900Friday was a regular payday.61According to Parker, Williams was replaced February 7 NEW ORLEANS ROOSEVELT CORPORATION273ployees by at least 400.What, if anything, was done about this recommendationdoes not appear.Evidence was also introduced tending to show that the hotel, on aratio of employees to number of rooms, had more employees than other hotels. OnApril 6, 1959,Weiss, president of Respondent,wrote a memorandum to his de-partment'heads.He referred therein to instructions not to replace"any employeewho left our organization."Weiss stated,". . .I do not want to fire anyone butcertainly 1 do not want to replace anyone that quits..Should you find anyonein your department using our time to organize our hotel,the matter should be dis-cussed with Mr. Logan or Mr. Early, Mr. Logan's associate." In his testimony atthe hearing,Logan,in effect,affirmed that the foregoing policy as described by Weisswas the policy prevailing at the hotel.As the Trial Examiner views the foregoing evidence,itmeans that Respondent hasbeen desirous of reducing the number of its employees by normal attrition, i.e ,by notfilling vacancies as they occurred by reason of quitting or other terminationof employment.It is clear that there was also a specific pronouncement from thepresident that the hotel policy was not to reduce personnel by terminating employeessimply because they might be superfluous or expendable.We have previously described the efforts of Respondent's nine carpenters, em-ployees in the engineering department,to return to work onFriday, February 5,and their termination on February 8, Monday.Orally, Bryner told most of themon February 5 and 8 that they had been replaced.62 Their termination slips said,in all instances,"job di`scontinued."83As we shall see,Respondent offered testi-mony at,the heanng that a few of the carpenters who received terminations stating,"job discontinued," had been replaced.These shiftings or conflicts in reasons forthe terminations were also present in Parker's department,supra,where a numberof employees,whose terminations read,"replaced," were said,at the hearing, tohave been terminated for failure to report for work.The Trial Examiner has notused and is not now undertaking to use these discrepancies as determinative factorsin evaluating the individual cases 64 It cannot be said,however,that variations ofthe foregoing type furnish strength to Respondent's position.With respect to carpenters Sandoz, Delas, Soler, Menendez, Breaux, and Prats,whose backgrounds and the circumstances of their discharges have been describedsupra,Respondent's defense is that their jobs were discontinued.Although car-pentersArsaga, Krennerick, and Gennaro received terminations which also said."job discontinued,"Respondent offered testimony that they had been replaced.The evidence,in my opinion,warrants the conclusion that "job discontinued," asused by Bryner on the termination slips of the carpenters,was simply a convenientphrase for terminationThe important thing to Bryner was to terminate theseemployees.As Betz and Arsaga testified, Bryner, on February 8, said, "Most ofyou have been replaced."When asked whether that meant that they were fired,Bryner replied, "Fired, quit, replaced, discharged, whatever you want to call it, thatis it."All the terminated carpenters whose jobs had been"discontinued" wererecalled and rehiredbeginningon February 17.65On February 5 and 7, as we haveseen,two new carpenters were hired and continued to work when the dischargedcarpenters were rehired.°1All the carpenters except the heed cal penter had gone on strike and they were allterminated.Two new carpenters were hired in the immediate poststrike period, onFebruary 5 and 7, respectivelyA third new carpenter, Stoll. appears on the payrollcommencing February 10"'The termination papers were signed by Bryner and lie had given the instructions tohis secretary as to what reason was to appear thereonAll termination slips wereapparently signed by the department head and apparently the same procedure was fol-lowed in the various departmentsParker had signed the slips in her department withone exception that bore her name or initials, which was written by her assistant"Eg, an employer whose termination slip said, "replaced," and who in fact wa, notreplaced,was in various instances said by Parker to have been discharged for failure toreport for workThe individual case was then considered by the Trial Examiner fromthe standpoint of the reason testified by Parker.08The single exception was Arsaga who, when asked to return,declined to do so be-cause lie had secured a better job.The dates of rehiring were'Sandoz. February 17; Breaux and "Menendez,Februar} 18.Delay was asked to return February 17 and returned February 20, Solar was asked toreturn February 16 and returned February 29 ; Itrennerick, February 19 ; Prats, May 10 ,and Gennaro,May 11 Asubsequent conversation between Bryner and Logan indicates thatthe formerhad intended to recall all his carpenters and was upset that in May some hadnot been recalled at an earlier date 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's contention that the carpenters' jobs had been abolished by Brynerisbased on Logan's testimony that Bryner was implementing hotel policy, as enun-ciated by President Weiss, to cut down personnel.The difficulty with this positionis that the policy was quite clearly one of not discharging personnel but was limitedto not replacing employees who had quit or had otherwise normally terminatedtheir employment.66 It is only by equating employees' participation in a 1-day striketo a quitting of the employer-employee relationship, and by ignoring their efforts toreturn to work on the following day, that the aforesaid policy is relevant. Suchan equation is an illegal one but even if legal, the rehirings of the old carpentersand the hiring of new carpenters are actions inconsistent with Respondent'sposi-tion. 67Respondent explains the rehiring of the carpenters by testimony of Loganthat it was found that the hotel was in the process of reconditioning its rooms.When "somebody woke up" to this fact and that carpenters would be needed to putthe rooms in order, the carpenters were recalled.This would indicate, in myopinion,that there was an existing condition at the time of the terminations thatplainly indicated the need of carpenters. It is difficult to understand why Bryner,at least, who made the terminations and who had been the department head for aperiod of years, probably many years, was not aware of this fact.68The TrialExaminer is unable to conclude that Bryner was not aware of the need for hiscarpenters at the time of the terminations and finds the hiring of a new carpenter,the transfer of a timekeeper to the carpentry department, and the recall of the oldcarpenters, to be confirmatory of the known need for carpenters during this period.69The jobs that were discontinued by Respondent were limited to the jobs of strikersStrikers remained employees, of course, both during the strike and when they appliedfor reinstatement on February 5 and 8Logan's testimony is clear that Bryner, by10 a.m Friday morning, February 5, had made no definite decision about whichjobs he was going to discontinue.There was quite apparently a relationship be-tween participation in the strike and the decision on the particular job to be dis-continued.Logan testified that Bryner, on February 4 and early on February 5,had not had an opportunity to check the timecards in his department to determinewho had been on strike and who had been at work. Bryner knew on Friday morn-ing, according to Logan, that employees were returning to work "all over the hotel."Logan told Bryner on that morning that Schwehm had called him about the strikersinBryner's departments attempting to return to work and not being able to do sobecause their timecards were not in the rackBryner informed Logan ,that the cardswere out of the rack because "I wanted to check on who was here and who wasn't.The final decision as to which jobs were to be discontinued was made by66Weiss' policy letter of April 1959 has been previously describedLogan in referringto the policy testified that "itwas to be done not by firing anybodyHe did notwant anyone fired, and until this day he [Weiss] is urging a vast reduction in forceand still saying he doesn't actually want anybody removed "The implementation wasto be "as vacancies occurred and as people failed to be in a job"Logan stated thatwhen the strike occurred it was decided, on February 4, that it would be a good time toreduce personnel67Respondent also transferred an employee, McCraney, fiom the timekeeper's office tothe engineering department where he was classified as a carpenter and performed car-pentry work -McCraney continued to work in such capacity and was an addition to thecarpentry complement, including the old carpenters who had been iehired and the newlyhired carpenters6sAlthough there is no evidence on the point it appears reasonable to conclude thatroom alterations, including hanging doors, building or moving partitions, framing ofvarious types, altering or building closets, shelves, and other such natters, as well asrepairs to wood furniture in the rooms, would be one of the chief tasks of carpenters ina hotelIt is likely too that reconditioning bf rooms in a hotel of the size (836 rooms,excluding public rooms and rooms used for the hotel's own purposes) and the length oftime in operation of the Roosevelt (Weiss took over the hotel in 1930) would proceedon a more or less regular schedule and would be known and planned for by the depart-ment heads involvedEffective operation would otherwise appear almost impossible.6eThis is not the situation where, because of a strike, the employer loses customers orwhere during a strike there has been a change in market conditions that affects theemployer's businessIn such circumstances the elimination of particular jobs affected ispart of the employer's prerogative and undoubted right to conduct his businessIn thisinstant case the evidence is that the business of the hotel was not affected by the 1-daystrike other than some inconvenience and need for improvisation on February 4 NEW ORLEANS ROOSEVELT CORPORATION275Monday, February 8, and after Bryner apparently had the opportunity to check thecards for the aforementioned purpose.7eFor the reasons heretofore stated it is found that Sandoz, Delas, Soler, Menendez,Breaux,and Prats, were illegally terminated for their participation in the strike inviolation of Section 8(a)(1) and (3) of the Act.Reimbursement for any loss ofpay is recommended for the period from February 5 to the date of offer of rein-statement or reinstatement, whichever is earlier.Although carpenters Gennaro, Krennerick, and Arsaga had received terminationsstating, "job discontinued,"evidencewas offered that they were replaced.Franztestified thatWood had replaced Gennaro.The payroll shows Wood as workingon February 5 and thereafter. Sinceit cannotbe said that Gennaro applied for re-instatement on February 5 prior to the hiring of Wood, dismissal of the allegationregarding Gennaro is recommended. Brazil, who first appeared on the payroll onFebruary 7, was, according to Franz, the replacement for Arsaga.Franz testifiedthat Bryner contacted and hiredBrazilon February 4.Dismissal of theallegationregarding Arsaga is therefore recommended.Krennerick, according to Franz, wasreplaced by Stoll who appears on the payroll commencing February 10. Stollworked 81/4 days somewhat intermittedly and was terminated February 23.Onthe limited evidence aforedescribed the Trial Examiner concludes that Stoll, whenhired,was hired as a permanent replacement.From the short duration of hisemployment alone I am not prepared to find that Stoll was a temporary replace-ment71Franz testified that Bryner contacted Stoll on February 4 on someone'srecommendation.Although the evidence is of a limited nature and not entirely freefrom doubt, it is concluded that Bryner hired Stoll on February 4 and arranged forhim to report for work on February 10.Dismissal of the allegation regardingKrennerick is therefore recommended.Rogan, a painter's helper for 11 years, in the hotel, applied for his job on Feb-ruary 5.His experience with Bryner on that date and on Monday, February 8,when he again applied was the same as that which has previously been described.Bryner, according to Rogan's credited testimony, told him on Monday that he had70Respondentexpectedit to be a longstrike.However, the next morning "we foundwe had movedout of it as fast as we hadmoved into it " Logan stated that there was stillapprehensionthat the strikewould berenewedbecause of Schwehm's telegram, set forth above, and the newspaper story, alsoset forth above.Logan was also allegedly concerned about the effect of the postponementof the hearingThe telegram and the newspaper story hadreferenceto a future con-tingency, le, what was going to happen at the representation hearing, either by way ofa consentagreement or byRespondent furnishing commerceinformation at thehearing.The notices of postponement of thehearing werereceived by the parties February 5 andthe strikers were still trying to return to work and the Union was protesting the factthat they were not being allowed to go back. The effort to return to work alsooccurredon Monday, February 8, so it was apparent that the February5 notice ofpostponementhad not triggered a furtherstrikeSomeemployees,such asWest on February 18 andBetz whenhe wasrehired, allegedlytold Logan that the strikemightbe renewed.Withone exception this all occurredafter theevents ofFebruary 5.Logan testified that anemployeetoldNick Calcagnoon February 5 that the employees would strike again ifthings did not moveas quickly as they thought theyshould.There wasallegedly con-siderable restlessness amongthe cooksaftertheyreturnedto work following thestrike.Logan said the hotel wished to tighten upits organization to preparefor thenextstrike.Timelyreplacementof strikerswould of course be proper and would insure aloyal com-plement of employees who probablywould not go on strike.Discontinuance of the jobsof strikers would also insure a loyal complement.Loganneverspoketo Schwehm aboutthe possibilityof a renewal of the strikealthoughhe knewSchwehm,whom be referredto as "Jimmie,"wellAboutthe endof February, however,Logan askedSchwehm iftherewould be a strike on Mardi GrasDay, March1 or 2.SchwehmtoldLogan bewould know it if Schwehm was going to strike. Also sometimeafter theend of thestrike Schwehm said toLogan-that ifan employee(not named in the complaint) wasnot reinstated, "you know we can putthe picketline up again " In any event, whenasked,"Did this apprehensionthat-you have described about the possibilityof a renewedstrike,did that have anythingto do with a decision to replace strikers or to discontinuecertain jobs7"Logan answered, "No, sir . . ." andexplainedthat the hotel was interested11in being able to have a solid organization"ifwe werehit again . . .'For r all that appears, Stoll may have become dissatisfied with working conditionsafter he commenced workHis absences may have been due toillness 'Whatever doubtsare entertained have been resolved against the General Counsel.614913-62-vol.132-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDnothing for him. ' His termination slip, said, "job discontinued."Franz testifiedthat Cook replaced Rogan on February 6. The payroll shows that Cook was hiredon February 6 as an upholsterer's helper and worked as such until February 15when he was transferred and made a painter's helper.Cook worked in the lattercapacity thereafter.It is found that Rogan, a painter's helper, was not replacedby Cook until February 15 and it was also found that his job was not discontinued.Accordingly, it is concluded that Respondent by failing to reinstate Rogan uponhis 'February 5 application violated Section 8 (a) (1) and (3) of the Act.Reinstate-ment and backpay are recommended.White was an electrician's helper who had been hired 3 weeks prior to the strike.After the strike, according to his testimony, which I credit, he applied on Friday,February 5, and on Monday, February 8. He had the same experience with Brynerasdid others, previously described.His termination said, "job discontinued."Franz testified that Serrentine replaced White on February 17.The payroll recordcorroborates the fact that Serrentine commenced work on February 17 as an elec-trician'shelper.There is no specific evidence that Bryner contacted and hiredSerrentine before February 5. Qt is found that White when he applied had not beenreplaced and his job had not been discontinued.The Trial Examiner concludesthatWhite was terminated in violation of Section 8(a)(1) and (3) of the Act. Re-instatement and backpay are recommended.Miller had worked for the hotel 5, years as a cleaner.He had the same experi-ence on Friday, February 5, and on Monday, as did the others previously described.His termination was "job discontinued." Immediately prior to the strike Respondenthad three cleaners, Miller, Gordon, and Sumler.Gordon transferred to incineratoroperator 'on February 5, and continued thereafter in that capacity. Isaac Jenkinsand McKinley.were hired as cleaners on February 7 and 8, respectively.McKinleyworked February 8 only and was thereafter terminated. Jenkins worked 3 daysand no further work is shown.Willes was hired as a cleaner on February 9 andworked thereafter in that capacity.Cenance was hired as a cleaner on February 16and worked thereafter in that capacity.Franz testified that Miller was replacedby Jenkins on February 7. She had no knowledge about the contact with Jenkins:It is found that Miller had not been replaced when he applied on February 5 andthat his termination was violative of Section 8(a)(1) and (3) of the Act.Rein-statement and backpay are recommended.Sumler, one of the cleaners, testified that he washed cans at the hotel.His cir-cumstances were the same as those pertaining to White, above. Franz testified thatStewart, hired as a can washer, replaced Sumler on February 8.The payroll cor-roborates this fact and shows that Stewart worked 1 day, February 8, and was there-after terminated.Brown was hired as a can washer on February 9. As in the caseofWhite, it is found that Sumler was not replaced prior to February 5.AlthoughRespondent at the hearing offered testimony as aforedescribed that White andSumler had been replaced, their terminations read, "job discontinued."The TrialExaminer finds that they were neither replaced nor were their jobs discontinued.72It is concluded that Sumler was terminated in violation of Section 8(a)(1) and(3) of the Act.He was rehired at lower pay on March 7. Reinstatement andbackpay are recommended.Hatfield, a welder's helper in the engineering department, had the same experienceas the others on February 5 and 8 when he sought to return to work.His termina-tion said, "job 'discontinued."Franz testified that no one was hired in his place.He was rehired February 27. It is found that there is no evidence to warrant theconclusion that his job had been discontinued.Smith was employed as a welder in the engineering department for 12 years.Thetwo helpers were Hatfield, above, and Belas who did not work from February 1 to14.After careful consideration I credit Smith's testimony that on February 5 at hisusual starting time he attempted to go to work; he returned to the hotel again about1p.m., February 5, attempting to go to work; Bryner told Smith on that day that hedid not appreciate the fact that Smith had not come to work on the day of the strikeand that Smith would not have a job. Bryner also told Smith his job was discon-tinued.73Smith was told to return Monday, which he did, and received his termi-nation slip stating, "job discontinued."Smith testified that he had been stunned bywhat Brynei_ had told him because "quite awhile" prior to the strike Bryner hadcalled Smith to his office and asked him how he felt about the Union and how theothermen stood regarding the Union. Smith had spoken for himself and told72As previously noted, the only jobs discontinued or allegedly discontinued in Bryner'sdepartments were the jobs of strikers.73 Smith's two attempts to return to work on February 5 do not indicate a desire to quit. NEW ORLEANS ROOSEVELT CORPORATION27'Bryner he was not favorable to havinga union and was satisfied.,Bryner,' on thatoccasion,suggested that Smith write a letter to that effect to Weiss. Smith did so:but also told Weiss that he.would appreciate a salary increase.. Smith denied havingtold Bryner on February 5 or 8, or at any time, that he wanted to quit his job be-cause he did not wish to get involved in the union conflict: Franz testified that onFebruary 8, Bryner told her that Smith had said he was not interested in his jobanymore because be did not want to be involved in the union' matter.Glidewell,an engineer in the hotel, testified that on Monday he saw Smith standing in theengine room. Smith was not dressed for work and, according to Glidewell, Smith.said he thought he would quit because he did not wish to be bothered with a picketline and such.Although Smith was not recalled in rebuttal with respect to Glide-well's testimony I do not find that fact to be dispositive?4 Smith's lack of enthusiasm,for the Union during the organizational period well prior to the strike may have been'known in theengineeringdepartment.In the period from April 1959, when theUnion filed its petition, to February 4, 1960, it is not unlikely that fellow workerswould know the attitude of each other on the union matter. But aside from such apossibility, because ofsome senseof pride, false or otherwise, Smith may havewished to leave the impression with Glidewell on February 8 that he was not work-ing and not dressed for work because he had chosen to quit rather than admit thathe had been discharged.His discharge, as he testified, had been quite a blow, par-ticularly in view of his having expressed a hostility toward the Union to Bryner. ' Inany event I credit Smith's testimony that he had not quit and I find that he was toldby Bryner on February 5 that his job had been discontinued.The fact that he wastold to return on Monday was entirely consistent with Bryner's pattern of conducttoward all the other strikers in his department, all of whom, like Smith, receivedtheir termination slips on Monday.Moreover, it is to be noted that Smith's termi-nation slip makes no mention of his having quit, a very obvious and untroublesomereason if such was the fact.Apparently Smith's dereliction lay in the fact that hehad not come to work on February 4 because of the picket line. This may have beendeemed less excusable on the part of Smith because of his prior abjuration of unionsympathy to Bryner.The payroll shows that a welder's helper was hired on Febru-ary 9 and another on February 15. Belas, also a welder's helper, returned to workon February 15.Where before the strike there was Smith, a welder, and two helpers,Hatfield and Belas, there were three men classed as welder helpers after the strike,plus Hatfield who was rehired February 27.The evidence establishes that in the welding section the two jobs that were al=legedly discontinued were those of the two strikers, Smith and Hatfield.Belas, whowas not working between February 1 and 14, was unaffected. In view of theevidence as a whole regarding the terminations in the engineering department whichhas heretofore been described, as well as Bryner's remarks to Smith on February 5''-it ismy opinion and I find that Smith and Hatfield were terminated owing to theirfailure to come to work because of the strike and that but for their strike partici-pation they would not have been terminated.These terminations were, I find, vio-lative of Section 8(a)(1) and (3) of the Act and reinstatement with backpay isrecommended.75.Kollin was employed by the hotel for 25 years.He was the orie air-conditioningmechanic.Like the others he attempted to return to work on the morning-of Febru=ary 5and againat 1 p.m.He was in a group that was told by Bryner that he hadreplacements coming in.The strikers were told to come back Monday. On Mon=day Bryner said he had men to fill all their jobs ". .'. you fellows left. I didn'tknow how long you were going to be gone so all your jobs is filled." ',Kollin'turnedin his keys and other equipment and receiveda termination"slip saying "job dis-continued."He was asked to return February 19 and resumed his former job onFebruary 22.During the period of Kollin's termination his work'was.carried on byLogan,testified that it was found that the helper could not carry the load and that the workwas taking too much of the engineer's timeaway from his regular 'duties.The°' Smith's denial about telling Bryner'that he wanted to quit' came out in ,the courseofcross-examination and not onrebuttal '''71While it is true that Respondent after the strike hired no one classified as a welder,it is apparent that the terminations effected no reduction in total personnel in the weld-ing section and itis highly doubtful that the cost of four helpers was less than the costof a welder and'two helpers.Hatfield testified that heis now doingwelding work whichhe previously did notdo.Inview of the 'conclusion regardingthe cause of Smith'stermination,reinstatement,in myopinion, isappropriate 'Respondentis, of course, freeto rearrange or reduce its welding complement on a nondiscriminatory basis. ' 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDhelper, Bilak, was 72 years old and had been out sick for 3 weeks just prior to thestrike.Bilak came back and took over Kollin's work about 3 days after Kollin'stermination.The Trial Examiner is unable to conclude that Kollin's job had beendiscontinued.Kollin, the mechanic, had a great deal more seniority or service withthe hotel than his helper who was advanced in age and apparently in less than goodhealth.The selection of Kollin's job for purported discontinuance rather than thatof the helper's is most reasonably explained by the fact that Kollin was a striker whowas destined to suffer the fate of every striker in Bryner's department.Nor, underall the circumstances, can the Trial Examiner conclude that Kollin had been replacedor that Respondent had a reasonable expectation that such was the fact.Respond-ent had had many years' experience with the job performed by Kollin and it is diffi-cult to believe that it was not until the strike that it was found that the job was purelysurplusage.The Trial Examiner finds that Kollin was illegally terminated in vio-lation of Section 8(a)(1) and (3) of the Act and that but for his participation inthe strike he would not have been terminated.The laundry and linen room were both under Bryner's supervision.The strikersfrom these departments had the experience previously described with respect to theirefforts to return to work on February 5 and 8.When the strike occurred theRoosevelt laundry ceased operating and the nonstrikers from the laundry were tempo-rarily assigned to the housekeeping department.Since the Roosevelt laundry hadalso been doing the laundry work for the New Orleans Hotel it also discontinuedthat work.76Although the laundry soon resumed operations after the strike it didnot begin doing the New Orleans work until about February 15, at which time andthereafter it gradually was resuming work on New Orleans items.Logan testifiedthat serious consideration had been given to the idea that the Roosevelt should notresume doing New Orleans work.Apparently the discontinuance of the NewOrleans Hotel work during the strike and for a short period thereafter, plus thegeneral desire of the Roosevelt to reduce personnel, is the Respondent's explanationfor the terminations in the laundry.77 It is also Respondent's explanation for the re-hiring of some of the laundry workers later in February.At the hearing Respond-ent offered testimony that some of the terminated strikers had been replaced, al-though their terminations stated "job discontinued."Stokes who handled administrative work for the laundry and linen room testifiedthat on February 4 when the strike occurred there was a total of 81 persons on thelaundry payroll.As of the time of the hearing, in May, she testified that the pay-roll total was 76.The only payroll in evidence is the February payroll. Stokesdid not explain her figure of 81 and it is not too readily apparent how it was com-puted.78A perusal of the payroll shows, however, that in February there were76 persons in the laundry department who actually were working prior to February4.The total in that department who worked in February after February 4 was 76.The statistical picture, which was neither analyzed nor briefed by the parties intheir briefs to the Trial Examiner, leaves much to be desired and we shall there-fore turn our attention to the 26 laundry and linen department strikers who wereterminated.While not all strikers in these departments were terminated, no em-ployee who was not a striker was terminated and no jobs except those of strikerswere discontinued 7978 The NewOrleans Hotel work was about 15 to 25 percent of the total laundry workperformedby theRoosevelt laundry.77 The termination slips received by the strikers read "lob discontinued."78 The total number of names on the February payroll is 94.Some of these names arethose of persons hired after the strike;Stokes did not name all those persons hired sincethe strike althoughshe did mention a numerical total of 12 newly hired personsThenames on the payroll include those of terminated strikers who were not rehired as wellas those of terminated strikers rehired later in the monthThere are also names ofpersons such as Hall whose work inFebruarycommencedFebruary10 and Hills whocommenced work on February 6Both these names on the payroll, as well as someothers, are preceded by zeros undereveryday in February prior to the time that theyactuallyworked.Zeros, according to Stokes.mean an excused or unexcused absence.Stokes Identified Hills as a replacement but there are others of the same type on thepayroll who evidently, like Hills, werenewly hiredreplacements or possibly excused em-ployeesOn the engineeringpayroll,some ofthe newlyhired employees, like Barthe,Linuor, and others, who we know were not on the payroll prior to the strike havezeros next to their names for the dates February 1, 2, 3, etc.The Trial Examiner, inshort, cannot state whom Stokes included in her figure and whom she excluded7sApproximately one-half of the employees in the laundry and linen room participatedin the strike NEW ORLEANS ROOSEVELT CORPORATION279As alreadyobserved,all the following strikers receivedterminationsstating, "jobdiscontinued."Prior to the strike there were five linen deliverers, Lawrence Clark, Armstead,Ernest Clay, Thomas, and Price.Clark, Clay, and Thomas were strikers. I amunable to determine from the record whether or not Pricewas astriker.Armsteadwas not astriker.Clark, Clay, and Thomas were terminated. Stokes testified thatClark's job was eliminatedand he was not replaced. She stated that Modica, whoappeared on the payroll on February 6, replaced Clay and that Allen, who appearedon the payroll also on February 6, replaced Thomas.Since thestrikers appliedfor reinstatement on February 5 we again are confronted with this question ofwhen replacements were hired.As previously described, on the day of the strikedepartment heads asked the employees at work if they knew of persons who wouldlike to work at the hotel. Stokes testified that Modica had been contacted by anemployee onFebruary 4.However, as previously found, the actual hiring wasdone by Bryner alone after interviewing the prospective employee. 1 have foundthat where there was no specific evidence that Bryner had spoken to and had hiredthe employee on a prior date, I would consider the date of hiring to be the dateshown on the payroll.This position is applicable here. I am not prepared to con-clude that because Modica, for instance, was spoken 'to by some rank-and-filelaundry workers about a job opening at the hotel, that on that date Modica becamea replacementwho would foreclose the reinstatement of an employee who hadexercised his statutory right to strike.Nor do 1-believe that if a rank-and-file em-ployee mentions to management that he has contacted a prospective employee thatthe latter has been hired until Bryner has spoken to and hired the employee.Thereis nospecific evidence as to when Allen was hired and I find that he, like Modica,was hired February 6, the date shown on the payroll.Accordingly,it isfound thatthe jobs of Clay and Thomaswere not discontinued as stated on their terminationsnor were they timely replacedas was assertedat the hearing. It is found. that, theterminations of Clay and Thomas were violative of Section8(a) (1) and(3) of theAct and reinstatement and backpay are recommended.The Trial Examiner accepts the fact that a reduction in force in the laundry areawas legitimately motivated by reason of the discontinuance of the Hotel New Orleanswork.The selection of the employees whose jobs were to be eliminated is a furthermatter.With respect to linen deliverers, we know that the three known strikerswere terminated.The cases of Clay and Thomas, allegedly replaced, have beendiscussed.The other known striker, Clark, was not replaced and his job was dis-continued.Armstead,also alinen deliverer and a nonstriker,was not terminated.Respondent offered no explanation for the choice of Clark rather than Armsteadfor termination. In the opinion of the Trial Examiner the reasons for theselectionof one employee over another were peculiarly within Respondent's knowledge.Such a reason might be length of service, efficiency, or some other factor.Butin the absence of any explanation by Respondent thereremains aclear andadmitted pattern on the part of Bryner that only strikers' jobs were discontinuedand the occupants terminated.This pattern holds true with respect to Clarkand the other known strikers among the linen deliverers. It is therefore found thatthe selection of Clark for termination was part of Respondent's pattern of conductto limit itsterminations to strikers when it was found advisable to reduce the jobcomplement.Clark's termination is therefore found to be violative of Section8(a)(1) and (3) of the Act. Reimbursement of backpay is recommended.80The evidence with respect to Ingram,a linenassorter, is substantially the sameas that with respect to Clark, above. Stokes testified that Ingram was not replaced.The reduction of a job in the section was apparently attributable to the generallaundry situation aforedescribed.Before the strike the linen room payroll indicates11 linen assorters, Ingram,Wade, A. Jones, Hollins, Howard. Holmes, Allen, E.Smith,Moore, James, and M. Jones. The only person of the foregoing group whois identified in the record as a striker is Ingram.One otherlinenassorter,Howard,was terminated at the same time as Ingram and the markings on the payroll withrespect to Howard are identical with those of the other terminated strikers in thelinen room, e.g., Clark, Clay. Thomas, Suber,and Tneram.Griffin, a linen counteris in thesamecategory as Howard regarding payrollmarkings and termination 81The remedial,action thatis appropriate in. circumstanceswhere some-reduction ofpersonnel is found to he justified-but thechoice of individuals.for reduction is found tobe discriminatory is discussed below.Clark was rehired onMarch 3 after Armsteadvoluntarily quit.The complement in linen delivery remained at four whereas it was fivebeforethe strike.n Both Howardand Griffin were reinstated.February15 and 20,respectively.Griffinwas reinstated as a linen assorter.Neither Howard nor Griffin were named inthe com- 280DECISIONS_OF NATIONALLABOR RELATIONS BOARDAs ii the case of-Clark, above, Respondent offered no explanation for the choiceof Ingram for termination in preference to the nonstrikers. In the absence of anyexplanation-we' are left with the clear pattern on, the part of Bryner that onlystrikers, jobswere discontinued and only strikers were terminated.The TrialExaminer finds that the selection of strikerIngram'sjob for discontinuance andher, consequent termination was part of an illegal pattern of discrimination. In-gram's termination is therefore.found to be violative of Section 8(a) (1) and (3) ofthe Act.Reimbursement of backpayis recommended 82 .-Suber was a marker in the linen room for 9, years. Excluding supervisors, therewere only two women in the laundry or in the linen room who earned a higherrate than Suber.These were two salaried seamstresses, earning $133.10 per month.With the exception of Suber and the other markers, who-received 61 cents per hour,all the other women were paid 47 cents or 53 cents per hour. It is therefore myopinion that Suber's job was one of relative importance and that she was a com-petent employee of many years' service. Stokes testified that after the strike, refer-ring to the job of marker, "we had been using one of thelinenassorters in thatcapacity, Lessie Moore, and she was put into that job permanently. .: .Moore'sjob as a linen assorter was not filled.The, payroll shows LessieMoore, a linenassorter,working in that capacity from February 1 to,the end of the month at 47cents per hour.Thereisnoreflection of Moore's transfer to be found on theFebruary payroll.83Stokes testified thatMoore's rate of pay was increased onMarch 1. Although there is same doubt in my mind regarding the time of Moore'stransfer,- I credit Stokes that Moore began performing the work of a marker onFebruary 5, after the strike.84'The other marker, Harrison, had worked regularly in the month of January.She did not work at all in February until she returned on Monday, February 8.The zeros on the Harrison payroll line for the days from February 1 to 7, inclusive,admittedlymeanan excuse or unexcused absence.85 It does not appear which ofthe foregoingtypes of absences applied to Harrison but it is reasonable to concludefrom her absence prior to and. after the strike that she was not a striker and notregarded as such. If Harrison was a striker there is no evidence that the hotel wasaware of the fact or that it had been in touch with Harrison on February 4 orthereafter.On February 5, therefore, when Suber at her regular time sought to return towork, the two marker jobs, Suber's and Harrison's were unfilled.Moore was notat work on February 4 and there is no evidence of contact by anyone in the hotelwith Moore on February 4. It is logical to assume that when Moore came to workshe was reporting to her regular job as linen assorter.Moore was allowed to re-turn to work but Suber was not. This fact cannot be attributed to any decisionof Respondent to abolish a marker's job because both before and after the strikeRespondent had two markers. Suber and Harrison, and then Moore and Harrison.Suber was a striker and admittedly Respondent knew the identity of the,strikers.If weassumethatMoore was a striker why would one striker be rehired and anotherrefused reinstatement..The answer is clear enough if one striker's job had beenpreviously filled or if her job had been abolished.Neither of these factors waspresent as to the marker job on February 5 when Moore and Suber reported forwork.As a matter of fact, it was Moore's job that Stokes testified was not filledafterMoore's transfer. , In other words, the apparent overstaffing was. in the linenassorter's section and not in the marker section. In view of Respondent's generalposition and pattern of conduct,it isquite apparent that Moore would not haveplaint but judging from the markings on the payroll and their terminationand reinstate-mentthey were probably strikers.There were no terminated nonstrikersIngram wasreinstated February 26.A. linenassorter,A Jones, who was not a striker,was trans-ferred to another department, housekeeping, on February 17.82 As in other instances .where reduction in force is legitimate but the selection of per-sons is discriminatory-seeinfra....n Other transfers, e g., Jones fromlinenassorter to housekeeping, are shown on thepayroll of the linen room and this is also true in the engineering department payroll withrespect to transfersesMoore did not work on February .41 , Stokes testified that, on February,4in the linenroom there were 11 strikers, 6 people working, and the, balance either excused— on theirregular dayoff,oroff,. apparently, for some reason unconnected with the strike.-None ofthe individuals in the various categories were identified by name.seOnthe engineering department payroll, asmentioned,zeros often preceded the namesof employees prior to the date when they, were. contactedor hired,by, the hotel for the firsttime.Apparently the purposewas simplyto fill out the particular payroll period NEW ORLEANS ROOSEVELT CORPORATION ,281been expected to be allowed to go to work on February 5 -if -her job,was surplusageand had been discontinued.But, again on the assumption that Moore was a striker,why is not the explanation.for Respond'ent's rehiring of Moore and not rehiringSuber simply attributable to 'an arbitrary selection among strikers or to the Re-'spondent's opinion that one was a better worker'than the other.Such an explana-tion is valid enough where the two'strikers have performed the same job but it isquite'unreasonable and illogical to say that of two applicants,one a marker andthe other a linen,assorter,-ifboth were known strikers,an employer would rejectthe regular.occupant.of the job,Suber, an employee'of 9 years'experience, and,'instead of terminatingMoore whose-job was surplusage,would transfer Mooreto one of the highest paying jobs in,the linen room and terminate Suber,the regularoccupant.86Moore's pay, according to Stokes, was also increased in conformitywith her new job.The Trial Examiner is not prepared to conclude that Respondent acted withoutreason or logic on the matter of Suber and Moore.It is for that reason,in view ofthe wholly unreasonable and illogical result arrived at, in the'preceding analysis,from the, standpoint of the employer'sown self-interest,,that, Imust'reject thebasic assumption and premise of the analysis.In other words, I find myself unableto, assume or to find that Moore was one. of_the,strikers, .known,to Respondent,because such-an assumption under all the circumstances'leads to,the conclusion;previously described,thatMoore was rehired.ands Suber rejected,contrary to allreasonable standards,contrary to the employer's own interest, ,and contrary to howthis employer could be expected to act in view of all the other background and theemployer's interest in terminating surplus jobs'and their occupants.There are noinstances of strikers whose jobs were abolished being transferred to other` jobsin order to avert their termination.I therefore am of the opinion that Moore wasone of the five employees in the linen room,unnamed by Stokes, who did not workon February 4 but who-were admittedly known by Respondent to be either excusedon that day or absent for some reason otherthan the fact that they were strikers.It is not a question of seeking an illegal motivation to explain Respondent's hiringof Moore and its refusing to hire Suber on February 5, when both came to workafter being absent on the day of the strike, but it is a question of seeking some ten-able -explanation why Suber was not rehired in her vacant job instead of Moore whohad never held the job.The only tenable explanation in view of all the facts is thatMoore was not a striker and Suber was.Not a single nonstriker was terminatedby reason of elimination of his or her job.Respondent's policy before and afterthe strike was that there were to be no terminations and that reductions would bemade when jobs were vacated.Although Moore's job as a linen assorter was ap-parently surplusage and -was discontinued,she was not terminated and was givenSuber's job.The policy-of no terminations by reason of job elimination or no jobeliminations resulting in termination had as its exception,as the record clearlyshows, those instances where the job occupant was a striker.I,The conclusion regarding Moore being a nonstriker is based upon inference. In-ference is a legitimate tool in the,process of fact finding providing that it is a rea-sonable and logical inference consistent with the known facts in the situation.Little.more can be required of an inference since if it is more 'than this it ceases to be aninference and if it is less it also ceases to be an inference and becomes surmise orsuspicion.87Although it is my opinion that the inference and conclusion arrived.at herein are compelling and the only reasonable and logical inference and conclu-sion to be drawn,it is doubtful that the factfinder's inference depends for its validityupon the fact that his inference is the only possible one that may, be drawn. It isonly where the contrary inference is patently stronger or more compelling that an,inference loses its validity.It is submitted that here the contrary inference is notonly not stronger than the 'inference, drawn but that it is not of equal validity orequally reasonable. In fact, a contrary inference leads, as has been shown, to awholly illogical situation.As appears in this report,in those instances where doubts,were unresolved and could not be resolved by an inference for the General Counsel'sss There is no evidence that Suber was an unsatisfactory,employeeThe length of herservice and her pay rate indicate the contrary.87 If employer A hands'an employee his termination 'and states;I am discharging, youbecause you joined the Union, the finding of illegal discrimination would no doubt havebeen based on the fact as found and no inference would be necessary. But if the findingof discrimination or lack of discrimination is based on reasoning,and logic -applied toall- known circumstances in, a particular case and in accordance with standards of reason-able conduct under 'all the circumstances,the conclusion:will be. the result, of inference. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDpositionany more valid than an inference for the Respondent's,dismissal hasbeen recommended. Such is not the situation here.While it is quite proper for an employer to replace a striker by a nonstriker, theaction mustbe timely taken. In Suber's case, when Suber applied on February 5,she had not been replaced by Moore who was absent on February 4 like Suber,there being no evidence that Moore was contacted or was transferred on February 4.The assigning of Moore to Suber's job on February 5, in my opinion, is attribut-able to the fact that Suber was known by Respondent to be a striker and Moorewas known to be a nonstriker.Under all the circumstances, previously considered,this is the logical and compelling conclusion.But aside from whether Moore wasa striker or a nonstriker, known as one or the other by Respondent, the economicstriker, Suber, was engaged in the exercise of a right protected by the Act. Sincethere is no misconduct involved and since her job was not discontinued, she ranone risk in striking.That risk was that she might have been replaced prior to herapplication for reinstatement.Otherwise she was still, as she had been duringthe strike, an employee of Respondent and entitled to her job as marker 88 Suber'srightwas not dependent upon the Respondent's motivation but upon the simplefact of timely replacement. In the present case I find that Suber had not been re-placed by Moore prior to her application on February 5.The only evidence wehave is that Moore after her absence on February 4 returned to work on February 5.Her job was linen assorter and presumably, in the absence of contrary evidence,she returned at her usual starting time as we know Suber did, in the same depart-ment.89From Respondent's standpoint, and from the lack of evidence to the con-trary, the best that can be said is that Moore after punching in (her payroll recordand card number showed no transfer to the marker job and presumably her time-card therefore did not) went to her regular job section and either commenced work-ing and then was assigned to the marker job or was assigned to the latter before shecommenced her own work. Since February 5 was the first day after the strike andthere admittedly was a great deal of confusion in the hotel, particularly in the laundryand in the linen room, the work of which was related to that of the laundry, it isunlikely that Moore's assignment was as prompt as I have depicted it.° In anyevent,it isfound that when Suber applied for reinstatement at 7:45 a.m. on Feb-ruary 5 she had not been replaced by Moore and was therefore entitled to her job.91Thereis noevidence that Moore had been in contact with Bryner or Stokes priorto 7:45 a.m., when Suber applied on February 5, or that she had been assignedto Suber's job prior to that time.Nor is the Trial Examiner able to find a reason-able basis for such an inference.The facts and any inferences are, in my opinion,to the contrary. It is found for the various reasons set forth above that by ter-minating Suber and by failing to reinstate her to her former job Respondent hasviolated Section 8(a)(1) and (3) of the Act.Reinstatement and backpay arerecommended.Duplesis was a washman in the laundry.He applied for reinstatement on Febru-ary 5 but his card was not in the rack. On Saturday, February 6, when Duplesiscameto the hotel his card was in the rack with a note that he should see Bryner.When he saw Bryner the latter told him to come in on Monday and he would seewhat he could do. February 6, Duplesis also saw Stokes who told him that,thelaundry was going to operate Sunday. She told Duplesis to come in Sunday to seeBryner since things would not be so busy on that day. Stokes advised Duplesis thaton Sunday there would not be so much confusion around Bryner and that she wassure Bryner would put him back to work.Duplesis did not return on Sunday be-cause,he testified, he overslept.On Monday when Duplesis saw Bryner the lattertold him to see Stokes and get his time. Stokes gave him a termination slip whichsaid, "job discontinued."At the hearing Stokes stated that Duplesis' job had not beenbeen "replaced" but that Randall, general utility man in the laundry,began doing18Even If Moore was a striker she was simply entitled to her job as linen assorter unlessshe was replaced, or guilty of misconduct, or unless her job was abolished. She had noprotected right that entitled her to the job of another striker.81 Suber's timecard was not in the rack at 7 :45 when she sought to go to work. Startingtime was 8 a m.90 The laundry had been shut down on February4 and inaddition to the general con-fusion its activities and related activities were confused when it resumed on February 5.91When Suber received her termination slip on Monday, February 8, it said, "job dis-continued."Bryner Instructed Stokes as to the reason to be written on the terminations.While discrepancy between the reason on the termination slip and the reason asserted atthe hearing is quite general in the record,Bryner was familiar with the term, "replaced,"and had used it on some termination slips. NEW ORLEANS ROOSEVELT CORPORATION283Duplesis' work as well as his own on February 4 and thereafter. She referred to hersuggestion to Duplesis on February 6 to see Bryner on Sunday, February 7. Stokessaid that not only did Duplesis fail to come in Sunday but he failed to "make anyfurther contact with me but I did try to contact him, because I knew that the jobwas not replaced, and I felt that we could use him because the man that was in thejob [Randall] was not able to carry on the two jobs..... Stokes also stated thatRandall had been performing Duplesis' job only temporarily until things settleddown.Duplesis was rehired on February 22 and Randall returned to his formerjob.It is not entirely clear to the Trial Examiner why Duplesis was not reinstated onFebruary 5 in view of Stokes' testimony.Further, if Stokes, as she testified, wastrying to contact Duplesis because she knew that he had not been replaced and be-cause Randall could not handle two jobs, I have difficulty in understanding whyMonday, February 8, was not a suitable contact. Instead, that was the date whenDuplesis received his termination from Stokes at Bryner's direction.Bryner's conduct on February 5, telling Duplesis to return Monday, and then thetermination on Monday, February 8, was the general pattern that we have seen inother instances.Duplesis had neither been permanently replaced nor had his jobbeen abolished.While Stokes' testimony indicates that if she had been making thedecisions on hiring she probably would have reinstated Duplesis on February 5, 6, or7, the fact is that Bryner was the man who made the determinations. In tellingDuplesis to see Bryner on Sunday when Bryner was not so busy, Stokes was en-deavoring to assist Duplesis; according to her testimony she confidently thoughtBryner would or might hire Duplesis on Sunday but there is no evidence that Brynerhad advised Stokes that if Duplesis came in on Sunday he would reinstate him.Bryner himself told Duplesis to see him on Monday and there is no evidence thatBryner was aware of Stokes' Sunday suggestion.The failure of Duplesis to seeBryner on Sunday was not determinative since there is no indication that Brynerwas a party to or aware of this proposed arrangement or that Bryner would havereinstated Duplesis on Sunday. If anything, the circumstances indicate that Brynerwould not have reinstated Duplesis anymore on Sunday than he would have doneso on Friday, February 5, when he toldDuplesis to see him onMonday.WhenDuplesis was terminated on Monday it was not for failure to report for work or forfailure to see Bryner on Sunday.The termination was in the same pattern as manyof the others that we have seen.Accordingly, since Duplesis had not been replacedon February 5 when he applied and since his job had not been abolished, it is foundthat Respondent violated Section 8(a) (1) and (3) with respect to Duplesis. Backpayfrom February 5 to 21, when Respondent offered reinstatement to Duplesis, isrecommended.Mumford did flat work in the laundry. She had the same experience as the otherson February 5 and on Monday when she came in she received her terminationmarked "job discontinued." Stokes testified that Mumford was replaced by Sterling,a new employee who appeared on the payroll on February 6.92 According to Stokes,Sterling had been contacted on February 4 by Eddie Jackson, a truckdriver for thehotel.There is no evidence that Sterling was seen or talked to by Bryner on Febru-ary 4 and for reasons previously set forth I do not find that an employee's contactwith a prospective new employee, Sterling, on February 4, constituted a hiring.Although Bryner made the decision that Sterling was a replacement for Mumford,thereis no evidencethat thiswas done onFebruary 4 or before Bryner had hiredSterling.In the absence of specific evidence to the contrary, the payroll record thatshows Sterling's appearance on the payroll beginning February 6 is deemed con-trolling.It is found that Mumford had not been replaced when she applied on themorning of February 5 and that by failing to reinstate her Respondent violatedSection 8(a)(1) and (3) of the Act. Reinstatement and backpay are recommended.Frances Clay, Lee, Casby, and Bunch were all women who did flat work in thelaundry.They had the experience described previously in their efforts to return towork after the strike.Their terminations read, "job discontinued."Stokes testi-fied that these employees had not been replaced and that as the Roosevelt beganresuming the New Orleans Hotel laundry work these employees were rehired 93Neal wasneither replaced,norrehired.Stokes.testified that flat worker Minnie Jones was replaced by a new employee,Katie August, who first reported for work on February 6; the job of Foxworth, aoa Sterling quit her job on February 20p1 Cabby and Lee were rehired February 24; Clay, February 25; and Bunch,March 4."Approximately half of the employees in the laundry performed flatwork. 284IDECISIONS OF NATIONAL LABOR RELATIONS BOARDflatworker, was discontinued and she was recalled on February 17 when Singleton,another employee, quit; 95 the jobs of flat workers Nealand, Rousell, Toliva, andDouglas, were discontinued, according to Stokes, and they were not reinstated; San-ford, a flat worker, was replaced by Wade and Massey; 96 Massey's name does notappear on the laundry payroll for February; in reply to a question as to whenMassey replaced Sanford; Stokes never gave a. direct answer; she said that Masseybefore the strike had been a kitchen employee and had asked for a transfer to thelaundry and that she had been told that she would be transferred whenan openingarose; when the strike occurred". . . we tried to contact her but she was sick.. .";and that Stokes or someone then spoke to Massey's mother or sister who worked inthe laundry and asked when Massey would be available and left word that whenMassey was able she should "come in and see us."Massey was working in thelaundry at the time of the hearing. Stokes said that Lillian Wade had replaced San-ford and that Massey replaced Wade who was terminated on February 7 for beingintoxicated.The payroll shows that Wade appeared thereon for the first time onFebruary 5 and worked February 5 and 6 .97 Isadora Jenkins, a flat worker, was re-placed by Hills, whose name appears on the payroll as working for the first timeon February 6.Riley, a flat worker, was replaced by Felder, whose name appearson the payroll as working for the first time on February 6.When Stokes was askedwhen Riley was replaced by Felder she answered: "She was requested throughanother employee on the 4th and reported on the 6th." Stokes gave the same type,of answer when asked when Hills replaced Jenkins. In reply to the question' as towho gave her instructions to replace Riley with Felder and Jenkins with Hills, Stokessaid it was Bryner but did not fix the time thereof. In accordance with my opinionthat contact with a prospective employee by another employee on February, 4 didnot consittute a hiring on that dateand inthe absence of specific evidence thatBryner had hired an individual on some day prior to the time when the employeefirst appeared on the payroll; the latter date is found to be the date of hiring.98An aspect of Riley's testimony was that her mother, Vaughn, also a laundryworker, was with her on Friday, February 5, when they attempted to go to workand found the timecards were not in the rack.Riley testified credibly that hermother had gone to the clinic on February 4 and therefore did not work that day.On Monday, when Riley again reported to the hotel, her mother was with her.Riley stated that when her mother showed her clinic card she was allowed to returnto work whereas Riley was terminated.The payroll shows that Vaughn did notwork February 4 through 7, inclusive, but did work on Monday, February 8, andthereafter.Stokes testified that she recalled the incident of Vaughn returning' towork after the strike and she remembered that Vaughn said her daughter was withher.Stokes said that she had known previously that Vaughn was going to theclinic on February 4-since Vaughn had so-informed her beforehand. Stokes saidshe had not included Vaughn asa striker, "her job was not discontinued. She wasnever classified as a striker."Stokes also testified to a telephone call that she hadreceived from Vaughn, the day of which Stokes could not remember. Stokes saidshe told Vaughn, on the telephone, apparently in response to Vaughn's inquiry abouther job, that her job was open, "you just bring me a certificate from the doctor,from the hospital, that is all I want."Neither Riley nor Vaughn had been at workon February 4.Riley was a striker and Vaughn was not but Riley's uncontrovertedtestimony is credited that on Friday, February 5, when Riley and Vaughn, likeothers, sought to return to work they found that their timecards were missing andthey were not allowed to go to work. If Stokes knew that Vaughn was absent onFebruary 4' because of a clinic appointment, it is not clear why her card wasmissing on February 5.Unless Stokes is disbelieved that she knew of Vaughn'sexcused absence, it is lkely that Vaughn's card was missing on February 5 because66The payroll' shows that Singleton's last 'day of work was February 8.96Unlessotherwise indicated the' facts concerning job discontinuanceor replacementwere the assertions of Stokes at'the hearing'BTAssuming that Wadewas hired'onFebruary 5, there being no evidence of an earlierhiringby Bryner; I find' no facts upon which the question, of whether Sanford appliedbeforeWade was hired on February 5 or whether Wade' was hired on February 5 beforeSanfordapplied, can be resolvedDismissal of the Sanford allegationis recommended.Wade's short period of employment does' not establish that she had been, hired on a tempo-rary basis in view'of the subsequent cause of her dischargeas If there was evidence that Bryner on February 4 told Stokes that Felder was re=placing Jenkins, this would indicate that he had hired Felder oil that 'date.There is nosuch specific evidence and' it is not'iunlikely that it was notuntilthe new employee 'actuallyreported for work that Bryner'told'Stokes whom 'she was replacing. '1'' NEW ORLEANS ROOSEVELT CORPORATION ' . -285Bryner' or someone else did not know. the. nature of the absence or becausesome-report for work on the day of the strike. In any event, it is found that the cardwas not there and Vaughn was unable to go to work on that day. The most logicalexplanation for the telephone call which Stokes received from Vaughn was thatVaughn was inquiring about her job.That such was the subject matter of the callis apparent from what Stokes said she told Vaughn on, that occasion, i.e., your jobis open, just bring in proof that you were at the clinic.The call apparently tookplace some time after Vaughn's unsuccessful attempt to return to work on Friday,February 5, and before she again went to the hotel on Monday, February 8. Rileytestified that on February 8 when she was given her discharge slip "they was fixingto give her [Vaughn] one, but after she showed her clinic card . . . they tookher back."Whether or not Respondent was "fixing" to give Vaughn a terminationslip on that occasion, is not determined, since the facts upon which Riley based thisstatement were not developed.The fact is, however, and it is so found, that beforeVaughn was returned to her job on that day, February 8, she produced her cliniccard.The clinic card, presumably signed by the doctor or clinic, was proof (asasked for by Stokes when she spoke to Vaughn) that Vaughn in fact had been atthe clinic on February 4 and was therefore not a striker. In the opinion of theTrial Examiner the significance, of whether an employee was absent.on' February 4because of participation in the strike or because of some reason unrelated to thestrike is evident with respect to the question, of whether,or not the employee was tobe terminated.The Vaughn incident in the light of,the other evidence in the record,including the fact that only strikers' jobs were discontinued, and only strikers wereterminated, cannot be ignored.As previously indicated, the reduction of work performed in the Roosevelt laun-dry as a result of the discontinuance of the Hotel New Orleans work appears.to bea legitimate reason for reducing personnel-in the laundry and it is found that a reduc-tion was made among the flat workers for that reason.99A careful consideration ofall the evidence that has been set forth in the preceding paragraphs has lead to theconclusion, and I find, that while a legitimate justification for a reduction in laundrypersonnel existed, the Respondent's action in confining the reduction to strikers andto no other laundry workers was discriminatory.No evidence was offered thatthe strikers aforenamed, who were. terminated in the laundry, were selected on somenondiscriminatory basis and in the light of all the evidence I am not persuaded thatpure coincidence is the explanation.' The evidence is compelling that the reasonwas their strike participation and it is so found.More particularly it is found thatClay, Lee,Casby,Bunch, Neal, Foxworth, Nealand, Rousell, Toliva, and Douglaswere refused reinstatement and were terminated in violation of Section8(a)(1)and (3) of the Act. It is found that Minnie Jones, Jenkins, and Riley were nottimely replaced and were refused reinstatement and were terminated in violationof Section 8(a)(1) and (3) of the Act.Reinstatement and backpay is recom-mended as to Jones, Jenkins, and Riley and backpay for the others.w The matter of a reduction in flat worker personnel because of the Hotel New Orleanslaundry elimination was somewhat altered by. the resumption of the New Orleans work.Thus Respondent had discontinued the jobs of 10 flat workers (Clay, Lee, Casby, Bunch;Neal, Foxworth, Nealand, Rouse]], Toliva, and Douglas,supra)because of the fact thatthe Roosevelt had ceased to do the New Orleans work. Five other active flatworkers(Mumford,Jones, Riley, Sanford,and Jenkins)were.replaced, prescinding from the ques-tion of timelinessThus there was a net elimination of 10 active jobs that were beingworked at before the strike.When the-,New- Orleans work was resumed five of.thoseterminated were rehired,leaving an apparent loss of five jobs that were being worked- atbefore the strikeHowever, the loss of active workers' was not entirely as real as it wasapparent since there are five persons listed on the payroll who had not'worked in Februaryat any time until they began work after the strike. - These persons are in addition to fivepersons identified as newly hired replacements.The fivenonreplacements aforedescribedare,with the dates when they first worked in February : Jones, February 5; Payne,February 8; Hall, February 9; and Freeman'and Mansor, February 16. These five' per-sons,I assume, there being no evidence about them, were employees who had' been absentin February because they were either excused or not'excused.In any event they wereallowed to resume working.While there wasa,nettlossof five flat workers from thepayroll there was no net loss of the number actually working and being paid. There were15 working and being paid in-February prior to'the strike there were 15 working and being paid as flat;workers(the 5 replacements ;the 5 employees who had been discharged and-later rehired,;the 5 employees who had notworked in February prior to the strike). 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince it hasbeen foundthat work in the laundrywas curtailedfor legitimatereasons, itappearsthat a certainnumber of flat workers, apparently 10, would havebeen terminated in the periodduring which the Respondent ceased to perform theHotel New Orleans laundry work.When the Hotel New Orleans work was resumedRespondentlegitimately determined that it could operate its laundry with five lesspersonsonthe payrollthan wasthe case prior to the strike. It has been foundthat Respondent's basis for selectionof employees for termination was illegal.Butit is possiblethatsome,one or more, of the employees discriminated against mighthave beenaffected in the reduction of operations absent the Respondent's unfairlabor practices.The record, however, furnishesno basisfor determining the crite-rion or order of, termination.Accordingly, it is recommended that Respondentoffer the aforenamed employees 100 immediate and full reinstatement to theirformer or substantially equivalent jobs, without prejudice to any rights and privi-leges they may have had, and, in the event thereis insufficientwork for all suchemployees entitled thereto,to dismiss,ifnecessary, all persons newly hired afterthe Respondent's discrimination.If there is not then sufficient work available forthe remainingemployees and those to be offeredreinstatement, it is recommendedthat all available positions shall be distributedamong themwithout discriminationagainstanyemployee because of union activities, in accordance with the systemof length of service, efficiency, attendance, or other nondiscriminatory practice here-tofore applied by Respondent in the conduct of its business.101 It is recommendedthat Respondent place those employees, `if any, for whom no employment is avail-able after such distribution, on a preferential list, with priority in accordance withlength of service or - other nondiscriminatory practice heretofore applied by theRespondent in the conduct of its business, and thereafter offer them reinstatementas such employment becomes available and before otherpersons arehired for suchwork.Backpay is recommended to make whole those employees against whom Respond-ent has discriminated for any losses they may have suffered because of Respondent'sdiscrimination.The period of computation to be from the date of discriminationto the date of the offer of reinstatement or reinstatement whicheverisearlier, orplacementon a preferentiallist, asthe case may be.102Oliver was employed in the laundry as a washman.He had thesame experienceas the otherstrikers except that on Monday, February' 8, Bryner told him, "Isaac-well, you is replaced-." [Isaac]Oliver then received his termination slip whichsaid, "job discontinued."Stokes testified that Oliver was replaced by Nicholas, whocame to the hotel on February 4, spoke with Bryner, and was hired, with theunderstanding that he could finish his present job and report Sunday, February 7.The payroll shows that Nicholas, a washman, commenced work February 7. It isfound that Nicholas was hired to replace Oliver on February 4, prior to Oliver'sapplication.Nicholas was a permanent replacement.Dismissal of the allegationregarding Oliver is recommended.Prior to the strike there were in the laundry,inter alia,the followingpersons,with the payroll numbers and classifications as shown: Duplesis, 811, washman;Oliver, 803, washman; Santiago, 808, washman; Moses, 810, washman; and Frank,812, extractor-washman.i03The following were the newly hired employees in thatsection of the laundry after the strike, with the payroll numbersand classificationsas shown: Nicholas, 805, washman; Henry, 8031/2, extractor-man; Grant, 81016extractor-washman; and, Peters,8121/ extractor-washman.Duplesis,whose casewas previously considered, was terminated, was not replaced, and waslater re-100Clay, Lee, -Casby, Bunch, Neal, Foxworth, Nealand, Rousell, Tollva, and Douglas.101 Since Respondent's policy, both-before the strike and at the time of hearing, wasstated by Respondent to be that it did not bring about reduction in force by terminationsand that it discontinued jobs only as the occupant quit or was discharged for cause, thispolicy would no doubt be relevantHowever, apparently the discontinuance of the HotelNew Orleans work for several weeks was an unusual event that led to some modificationof the policy.102As it is possible, as previously stated, that one or more of these employees might"have been_Aiscliarged.in''the reduction.of the work force even.if Respondent's selection",had been made on a nondiscriminatory basis, this possibility should be taken into con-sideration in determining the question or amountof backpay.100 Frank was not named in the complaint.The payroll showsbeworked February 1through 3 and was thereafter terminated.The payroll markings,ending with a longdash,are the same in Frank's case as in the case of the terminated strikers in the depart-ment.Frank was probably a striker since none but strikers were at that point terminated. NEW ORLEANS ROOSEVELT CORPORATION287hired.104In testifying that Henry replaced Moses,Stokes was asked by the Re-spondent's counsel:Q. Tell us how that came about?A. I don't know.Mr. Bryner just called me and sent him over. Told me toreplace Louis Moses with this particular man.Q.When did William Henry start work?A. He started on the 6th.Henry is shown on the payroll for the first time on February 6. Since there is noevidence that Henry was hired on one day and received additional time to reportlater, the TrialExaminerfinds that Bryner hired Henry on February 6, sent him toStokes on that date, and Henry was placed on the payroll and commenced work-ing.105It is found that Moses had not been replaced by Henry on February 5 whenMoses applied for reinstatement.By its failure to reinstate Moses and by ter-minating him Respondent violated Section 8(a)(1) and (3) of the Act.Reinstate-ment and backpay are recommended.Stokes testified that Santiago was replaced by Grant who first went to work andappeared on the payroll on February 6.According to Stokes, a hotel employee,the mother of Grant, "contacted us and asked if she could bring him in." 106Theforegoing occurred on February 4.The Trial Examiner is of the opinion that theevidence does not establish that Grant was hired on February 4 or before February 6when he first went to work.107Accordingly it is found that Santiago was not re-placed prior to February 5 when"'he applied for reinstatement,aiid,that Respondent'sfailure to reinstate Santiago and the termination of this employee was violative ofSection 8(a) (1) and (3) of the Act. Reinstatement and backpay are recommended.Rice and Blackman were linen assorters in the laundry.They had the same ex-perience as the others in their attempts to return to their jobs after the strike.Their terminations stated, "job discontinued."Stokes testified that Alexander re-placed Blackman and that Wilson replaced Rice.Alexander and Wilson first ap-peared onthe payroll on February 7 and 6, respectively. Stokes stated that boththese replacements had been contacted on February 4.As in other instances, thecontact was pursuant to the department head's action in asking the employees whowere at work if they knew of people who would,be interested,in working at the101Franzwho handled payroll matters in the engineering department,also underBryner,testified that usually but not always a replacement was given the same payrollnumber as the one of the employee replacedJudging from specific names and numbersand testimony as to who replaced whom in the engineering department the replacementnumber was in many cases the same as the prior occupant'swith addition of "Y_."TheTrial Examiner would therefore have been prone to believe that Henry replaced Oliver ;Peters replaced'Frank ; and Grant replaced Moses.Nicholas,of course,had a numberthat was apparently new and It did not correspond to any former numberThe two num-bers that were not matched were those of Nicholas and Santiago-and it might have beensupposed,nothing else appearing as to whom Nicholas replaced,that it was Santiago.I have credited Stokes' testimony that Nicholas replaced Oliver.Stokes' testimony withrespect to the others is less understandable because of the matching of numbers shownon the payroll.However,since Stokes was the payroll keeper I credit her testimony thatHenry replaced Moses and Grant replaced Santiago.Although not stated,Peters prob-ably replaced Frank since their numbers corresponded and Peters'hiring is otherwiseunaccounted for.105On February 6 Respondent had no washman at work.All thewashmen had notworked on the day of the strike,none were reinstated at the time,and Respondent wasin needof help.100Although Stokes did not so testify,presumably the answer was yes.107For all thatappears Mrs.Grant may have simply asked Stokes or some supervisorwhether she could'bring her song to the,hotel to work in the laundry. The son, Grant,may possibly have been working elsewhere or may not have been -working either bynecessity or as a matter of choice. Perhaps it was at that stage solely his mother's ideathat Grant should come to work at the hotel.The opposite may have been true. In anyevent, until Bryner saw Grant,hired him, and had him'placed on the payroll, Grant wasnot an employee.Prior to that point the matter was inchoate on both sides.There is noevidence in my opinion that Grant was hired prior to February 6 and that date is foundto be the date of hiring. It is to be noted that Stokes was asked by Respondent's counselQ.When did that replacement [of Santiago]take place?A. Robert Grant started on the 6th of February. 288DECISIONS .OF -NATIONAL LABOR RELATIONS BOARDhotel: - The actual 'initial contact, except where there is evidence to the contrary,was through rank-and-file employees with the prospective recruit.108The TrialExaminer finds that Rice nand Blackman were not replaced prior to February 5 whenthey sought to return to work. It is found that by failing to reinstate Rice andBlackman and by terminating them Respondent violated Section 8(a)(1) and (3)of the Act.Reinstatement and badkpay are recommended.109Martha Jackson testified that her job at the hotel was rolling silver. It is not clearfrom the record in what department Jackson worked but I assume the work probablyrelated to a dining room or coffee shop or similar place where silver was used.Jackson did not go to work on February. 4 because of the picket. line. February 5,Friday, was her regular day off so Jackson did not go to work on that day. She didgo to the hotel on Friday, the regular payday, to pick up her check.When shesought-to go to work on Saturday she was given a termination slip and was toldto turn in her uniform and key and to -come back for her pay. The terminationslip gave asa reason,"for the good of the service." Jackson was rehired about 2weeks later..There is no evidence that Jackson's job was abolished or that she hadbeen replaced.In fact as far as the Trial Examiner has been able to determine,.there is no explanation in the record by Respondent for the failure to reinstateJackson after the strike.Since Jacksonwas aneconomic striker she was entitledto reinstatement absent other factors not shown to exist in her case. It is foundthat. by failing to reinstate Jackson and by terminating her Respondent violatedSection 8(a) (1) and (3) of the Act. Reimbursement of backpay is recommended.Watts was a lobby porter with 6 years' service.He did not work on February 4because of the picket line.February 5 was payday and also was Watts' regularday off; he came to the hotel on that day for his pay. After receiving his pay Wattswas on the platform outside or in the vicinity of the timekeeper's office.His super-visor, Calcagno, superintendent of service, then told him he was finished and to getoff the platform.Watts went home.He returned to the hotel about a week laterto pick up the balance of his pay.On`this latter occasion Watts was told that he hadbeen given a termination slip.When he replied that he had never received onehe was told that he must have lost it. The payroll lists 44 persons under the caption,"Porters,Doormen, etc."Watts, as shown by the payroll record, was the onlystriker in the aforementionedsectionand opposite his name is the notation, "Layedoff. Job abolished."Calcagno testified that Watts was terminated February 5; he stated that he wasreducing the number of his employees pursuant to Weiss' memorandum of April 1959.Respondent's counsel asked:Q.Why did you reduce Mr. Watts, Mr. Calcagno?Well, he was less desirable of the men I had.And then you know wehad a petition in there at the time for a union so I was just going along gettingset for that, too.Calcagno, when asked how many men he had.before the day of the strike, said, "Ihad 5 men and I still have 5 men."When asked, "Was there any reduction?" hereplied, "There were some changes made."Calcagno mentioned Minor and Boothas being involved in the changes."°Later,Calcagno testified that he had four'lobby porters before the strike and now has three.Logan testified that on Febru-ary 1 a street leading to the hotel had been changed to, a one-way street and this hadnecessitated opening a second major hotel entrance.According to Logan, the hotelnow had half as many porters and twice as many doormen and one less person inthe entire group.Logan stated that the lobby porter who was reduced is namedin the complaint although Logan could not remember his name.The reference is109At a later point where Stokes was testifying about another replacement who wascontacted for a particular job on February 4, the following occurred :Q.Do you know when Mr. Bryner first talked to him?A. No,.I don't..Q. That is pretty much true of all these that you have testified to?A. That is correct.Stokes went on to say that the contact was made by a rank-and-file employee and, as faras Stokes 'knew, the first time Bryner, spoke to the applicant, was when he came in andwent to work.101Rice was rehired February 24.110 It is believed that the names are Minor and Boose since these are the two namesmentioned by Logan as being involved in a lobby change. The name Boose appears on thepayroll but thereis noBooth listed in the department. NEW.ORLEANS ROOSEVELT CORPOPATION289evidently to Watts.Logan said that "Boos" (Boose)was takenout of ;lobby serviceand put on the door and Minor was also taken out of lobby service andplaced, onthe door,'apparentlyas a relief roan.While it' is true that the departmenthad' one lessman after. Watts was terminated,the followingfacts alsoappear:Minor was identified in the c_hanges,which entailedMinor beingtaken from lobby service and placed on the door." The changes allegedlyled' to the eliminationof one man,Watts, on February, 5. But the payroll recordshows'that'Minor did not work at all in the department until February ,11 and hisname appearson no other payroll in the record.,In view of Caloagno's testimony and the other evidence set forth above, it isfound that if there was a bona'fide reduction in`force the selection of Watts, the sole,striker in the department, was discriminatory and was for the purpose, as Calcagnoadmitted, of."getting set" for theimpending election." It is found that the dis-charge of Watts was violative of Section8(a)(1) and(3) of the Act. ,Reinstate-ment and backpayare recommended.112Patrick and Clark were a busboy and busgirl, respectively, in the hotel.Patrickdid not go to work on February 4 because of the picket line.He came to thehotel on February 5 and asked for his timecard.He was told it had been pulledand that he had to see the department head, Giordano. Patrick was told to comeback later that day to see Giordano.He did not return to the, hotel on Friday.Saturday was his day off; Sunday was a workday. Patrick did not return to thehotel untilMonday, February 8.On that day he was told to see Giordano. Thelatter was busy and told Patrick to come back. Later, -when Patrick saw Giordanoon Monday, the latter told him he had cut his crew and did not need him anymore.Patrick's termination is dated February 6 and givesas a reason,"too much help,cuttingmy crew." The payroll shows that Patrick did not work on any day inFebruary and bears the notation, "off 6 days inclg strike."There isalso a notation;"Keep Blank.'"'Giordano testified that he kept the entry on Patrick blank so thathe could put him back to work if he needed him.Giordano said that he would re-hire Patrick if the need arose.113The payroll record and Giordano's testimonyindicate that substantially all employees in the department except possibly a few ontheir day off were strikers and were reinstated. It is recommended that the allegationregarding Patrick bedismissed.Clark was a striker and she did not report on the following day, February 5, be-cause it was her regular day off.,When she returned on February 6 her timecardhad a note to the effect that she should see Giordano.When she saw Giordano hetold her to go to the timekeeper and get her time.Her termination, dated Feb-ruary 6, stated, "too much help, cutting crew."The payroll record for Clark bearsthe notation, "Keep Blank Day Off (F) Out (4) Paid by Voucher, Layed off 2day."Giordano testified that although he had had to keep after Clark to do. herwork he would rehire her if he needed her. , He had her record kept blank for thisreason.Giordano said-he had later tried to find out how he could-get in touchwith Clark but had not been successful.As in the case of Patrick; `Clark was oneamong many strikers in her department and all the others had' been reinstated.Clark was neither the least senior in point of service nor did she have the greatestseniority.Although it is not clear why it should have been noted on the payrollthat she had laid off 2 days, one being the day of the strike and the other beingher regular day off, it is found that -the complaint has not been sustained with re-spect to Clark and dismissalis recommended.The Trial Examiner credits Gior-dano's testimony that-he simply reduced his force and selected Patrick and Clarkwhen he found he could get along without them.Giordano stated that he con-sidered Patrick and Clark as the two most expendable employees.Although Fridaywas Clark's day off the fact is that Giordano apparently saw that'he could dispensewith her services and those of Patrick when the department functioned during theirabsence.Lacy was a busboy.' On the day of -the strike he carried a picket'sign from' ap-proximately 4 a.m. to 7 p-m.He returned to work on Friday, February 5; andworked a full day.On Saturday he came to work at 6:30 a.m. and worked approxi-mately 2 hours.At sometime between 8:30 and 9 a.m. on Saturday, according tossl Calcagno did not explain in what respect Watts was less desirable but,' notwith-standing the evidence of basic motivation, if it is assumed that there was a legal andillegal reason for the discharge, 'this does not obviate the illegal 'nature of'the action.See cases cited,supra.'1'u2 See the discussion,supra,-regarding remedial action where selection for reductionhas been found to be discriminatory.I' 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDLacy, he told Giordano that he was sick and asked permission to go'home.Gior-dano allegedly said, yes, or, okay.Lacy testified that immediately after talking toGiordano he had gone to the basement to change"his clothes ._aad,sick tohis stomach again at that point.He then went home. Bruno, who had' been headbusboy prior to the strike, had been a striker and he returned to work on February 5.Bruno isnot named in the complaint but I credit Logan's testimony, which wasuncontroverted, regarding the circumstances of Bruno's discharge, pursuant toLogan's orders, on February 5.Although itisnot in issue,Bruno's discharge, Iam satisfied, was unconnected with the strike or union activities.Bruno was inthe hotel on Saturday, February 6, talking to Giordano and endeavoring to bereinstated.According to Bruno, he heard Lacy tell Giordano that he would liketo go home and Giordano gave his approval. Lacy had testified that Bruno andanother man were present when he spoke to Giordano.The latter admits thatBruno and other employees, including Lacy, spoke to him about reinstating Bruno.Giordano told the men he could do nothing about it.A group of these employeesthen went to the basement which Giordano construed as "It looks like they wasgoing to frame me-and then this Fred Lacy carried this chip on his shoulder andwalked out."Giordano stated that Lacy had not spoken to him about being ill.He said that he learned that Lacy had left when it was reported to him that Lacyhad punched out.Giordano testified that on that Saturday morning, prior to hisleaving, Lacy had been walking around "like he didn't care to work 'and I asked himto do your duties, boy, let's do your work and your duty right."Lacy's behaviorcontinued in the described pattern and Giordano instructed Dumas, the head bus-boy who had replaced Bruno, to tell Lacy to do his work.Dumas later informedGiordano that Lacy had punched out.On the whole, Giordano impressed the Trial Examiner as a credible witness. IcreditGiordano's testimony with respect to the Lacy discharge.While Brunocorroborates Lacy I find that there is a discrepancy in his testimony as comparedwith that of Lacy.The latter's testimony is to the effect that his illness was suchthat after leaving the hotel he went home, that he could not remain in bed becausehe was vomiting, and that he was ill until "sometime that night."Bruno testifiedon cross-examination that after Lacy had spoken to Giordano, Bruno andLacy"left and went to the union hall together."Bruno, although asked several times,was unable to say approximately how long Lacy remained at the union hall.Hefinally said that he believed Lacy left "before lunch."Dumas testified that on theday in question Lacy had been walking around not doing his work.Dumas saidhe spoke to Lacy about his conduct.According to Dumas, Giordano had told himto ask Lacy to do his work. Lacy had said nothing to Dumas about "being.. ill.Dumas later learned that Lacy had punched out.Lacy testified that he attemptedto go to work on Sunday but hiscard was missingand he learned that he had beendischarged.Giordano was not at the hotel so Lacy came back on Monday, atwhich time he received his termination.The terminationslip said,"walked outwithout notice."On all the evidence it is recommended that the allegation of thecomplaint regarding Lacy be dismissed.Guy West, Sr., worked for the hotel for 12 years.He was a cook, "number onebroiler on the morning schedule." In the latter part of January 1960, West and agrout) of the hotel's cooks, 21 in number, secured a meeting with Respondent'spresident,Weiss.At the meeting between Weiss and the cooks, West was thespokesman for the latter. In substance, West told Weiss that the cooks desired araise in pay and Weiss refused the request.The meeting was apparently a tem-perate and orderly one on both sides.West was not sure of the date when themeeting occurred but testified that he believed that it was January 21 or 22.Weissdid not testify.January 22 was a Friday.,West testified than he, was not feelingwell on the Friday when he spoke to Weiss and that he' was ill on the followingday, Saturday.However, West did work on Saturday. Sunday was his day offand he was ill on that day.West's wife telephoned the hotel on Sunday and spoketo Chef Ydett telling him that West was ill and would not be at work on Mondayunless he felt better.West did not feel better and called the doctor on Monday.The illness was diagnosed as pneumonia so West stayed in bed.West testified thathe then, while home in bed with a high fever, "got the news, the following Friday,I think it was, that the Teamsters Union had struck." 114A few days later West114 The strike was Thursday, February 4; and Friday was the 5th. If the "followingFriday" in the week when West became ill was February 5, it may well be that the meet-ing with Weiss had been on Friday, January 29, instead of Friday, January 22Westhad not been sure of the exact date although he knew that he worked the Saturday afterthe meeting,that Sunday was his day off, and that the doctor saw him on Monday. In NEW ORLEANS ROOSEVELT CORPORATION291heard that he had been discharged.115He-telephoned the head chef,Ludeman, and,asked if he had been discharged.Ludeman said no. Later, West telephoned Lude-m,aniandsaid,he thought.he,.w'ds,,well<<enough to:come, to,work on February 8.116Ludeman said all right.On the morning of February 8, West's sister-in-la''relayedtoWest a telephone call that she had received about 5 or 5:30 a.m, that morningfrom Chef Young to the effect that Ludemnan said that West was not to report athis regular starting time but was to come in about 9 or 9:30 a.m.and see Logan-117West,accordingly,went to the hotel at 9:30 and spoke to Ludeman.The lattertoldWest, "You get the job back,but they seems not to have liked it about yourcoming up to the office with the group."When asked whether Logan wanted toseeWest in his office or in the kitchen,Ludeman said the kitchen and suggestedthatWest wait there and have some breakfast.West said he waited around thekitchen about 30 minutes,and then went to the dressing room.On his way back,going to Ludeman'soffice,West met Felkner.118The following conversation,according to the credited testimony of West,then ensued between West andFelkner: 116Mr. Felkner told me, he said,"Hello,Guy," and I said,"Good morning, Mr.Felkner."Said"you been sick."And I said,"yes, sir."He says "Well, thisis kind of coincidental your sickness.come about just in the time of the strike."He said,"We understand you were one of the leaders of the gang." I said Iwas sick when the strike wasl'and I had no part in the strike,at all.And hesaid,"Well, it is quite coincidental."So I asked Mr. Felkner if Mr. Loganwanted to talk to me.And he said,"Well, now let me get you straight, Guy."He says"as of now you are separated because we understood that you wereone of the leaders in the gang." I said,"Well, all right."And Mr.Felknerwalked on... .West testified that about that time, Cohen,the steward in the kitchen passed him andsaid,"West, I have had orders to separate you."West waited about 30 minutesmore to see Logan and thenwent home.In response to word from the hotel West came to the hotel on February 18 andsaw Logan.According to West,Logan asked him if he had been sick and Westsaid yes.Logan said he had not known that. Logan then spoke about the activi-ties of the Teamsters Union and about his trip to New York just before the strike.West told Logan he still did not feel too well and that he had a doctor's statementto show that he was sick on the day of the strike.Itwas agreed that West wouldmail the doctor's statement to Logan.his testimony,infra,Logan stated that the hotel,had not heard from West since Janu-ary 25, Monday. It is not clear to the Trial Examiner whether Logan had'an inde-pendent recollection of that exact date or whether it was based on West's testimonythat he believed the date when he did not come to work was the 25th or the Monday afterthe January 22 meeting with Weiss.No payroll record regarding West was introducedIn evidence.A doctor's certificate which West personally secured from the doctor is datedFebruary 20. It states that West was ill from January 25 to February 8The certificatewas written in longhand by the doctor.It Is possible that a busy doctor,several weeksafter the Illness, may have written the certificate without consulting his records and wrotethe dates in accordance with his general recollection as confirmed by what West believedwas the original date of illness.West's termination slip shows the last day worked asJanuary 31,a Sunday. In short, it is not entirely clear that there may not have been amistake of 1 week in West's testimony and that the Weiss meeting may have been onFriday, January 29, instead of Friday,January 22, with West's treatment by the doctorbeing from February 1 to 8 instead of January 25 to February 8. The Trial Examiner,however,is not using the matter of the exact dates, aforementioned,as 'a determiningfactor"-s West's termination is dated February 5.The reason stated thereon Is "for the goodof the service."During his illness several employees who worked with him had visitedhim.West's half-brother was a cook in the hotel during this period and sent the termina-tion slip to West110 Again West was not sure of the exact date but thought it was February 8.117Neither Chefs Ydett nor Young testified nor did Head Chef Ludeman112 Logan stated that Felkner was the assistant comptroller."The comptroller is In semi-retirement, actually, and Felkner is officially designated as the assistant comptroller, buthe Is performing the duties of the comptroller."11Felkner did not testify.614913-62-vol. 132-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDLogan testified that West was terminated on-"February 8" because-"we had-notheard from him since January 24 or 25." Logan said he went to the kitchen onFebruary 16 and asked how he could get in touch with West.He spoke to West'shalf-brother who told_him West shad been ill.Logan told the half-brother to haveWest get in touch with Logan,and,to bring a doctor's statement to support his story.West saw Logan on February 18 and the latter said there was talk of another strike,particularly a walkout on Mardi Gras Day, March 1 or 2.West allegedly admittedhearing the same thing.Logan stated that, since West said he still did not feel-well, Logan told him to come back to work when he felt well and to secure a doc-Itwas agreed that West would report for work on February 22,which he did. The doctor's certificate had been mailed to Logan.The testimony of Logan and West was in general agreement as to what transpired.at their meeting on February 18. Since it is clear that West had been terminatedon February 5 "for the good of the service," a fact affirmed to West by Felknerand Cohen on February 8, Logan gave no explanation why he sought to get in touchwith West thereafter.120The only incident of significance in this regard, after Feb-ruary 5, was West's unqualified assertion to Felkner on February 8 that he was nota leader of the "gang," that he had been ill, and was not a striker. It is quite likelythat this was reported to Logan who then got in touch with West.At their meetingon February 18, Logan, according to West's credited testimony which was not ex-pressly controverted in this :respect by Logan, asked West if he had been sick.Logansaid that he had not known this fact.West was told to come back to work but wasto submit a doctor's certificate to substantiate his statement that he had beenill.121it istrue that West had not communicated with the hotel between January 25or February 1 (when his wife reported his illness) and February 5, when he wasterminated, the Trial Examiner is not persuaded that West was terminated for thisreason.West was an employee of 12 years' service.He knew the cooks, chefs,the head chef, and other people in the kitchen department and they knew him.Hishalf-brother was a cook who was working at the hotel in January and February.It is undenied that the last report from West, through 'his wife, was that he wouldnot be in on Monday unless his illness disappeared. If the hotel was uncertain asto whether West was still ill or had quit, it is not easy to conclude that communica-tion with West by telephone, mail, or through other employees, was not entirelyfeasible and would not have been resorted to in view of West's length of service andposition as "number on broiler." "Of course there was no legal obligation that Re-spondent act in the aforementioned manner and no relevant conclusion can bebased on such circumstances alone.However, -these circumstances are not in isola-tion.But even if we prescind from the aforementioned circumstances, the uncon-troverted and credited evidence regarding Felkner's remarks to West on February 8make it clear and it is found that West was terminated on February 5 because hewas considered to ,be not only a striker but also a leader among this groupsTheonly tenable explanation for Respondent attributing leadership to West was thefact that he had been spokesman for the group of cooks who asked Weiss for awage increase on January 22 or 29.Respondent apparently regarded the demandfor a wage increase by West and the cooks and the subsequent strike as part and par-cel of the same general union agitation and assumed that West's absence before andon the day of the strike was due more to his leadership "of the gang" than to anycontinuation of his previously reported illness.Consistent with the foregoing isthe date of the termination, February 5, the day after the strike.This was alsothe date when many strikers, as we have seen,were refused reinstatement by Re-spondent.The subsequent rehiring of West occurred only after he had told Felkner'that he had been ill and had not been a striker and only after he had expressly soLo Apparently after West's termination, Weiss asked Logan "4 or 5 times" If Logancould find out where West was "and I [Logan] finally went into the kitchen on the 16th ofFebruary' . .'. and I asked how I could locate him. . . .'aiWest testified without contradiction that in his 12 years at' the hotel he had neverbeen told that there was a hotel rule that an- employee who had been sick was obliged toproduce a doctor's certificate upon his return. In the past when he had been out sickfor periods of 4 or '5 days he reported only to the chef upon his return and had not pro-duced a doctor's certificateWest said this was so because the chef knew he was sickand that he'would return 'when he was)wellWith respect to the February 1960 events,West said he got the doctor's certificate because he had been notified that he had beendischarged and he felt it was necessary to'prove that he had been sick and had not beenon strike. NEW ORLEANS ROOSEVELT CORPORATION293stated to Logan and had proved the fact by a doctor's certificate.Accordingly, itisfound that the termination of West on February 5 was violative of Section8(a)(1) and(3) of the Act.With respect to West,reinstatement and backpay are not.recommended.Afterhis reinstatement to his job on February 22, West apparently voluntarily resignedabout the middle of March. Since West felt unable to return to work until Febru-ary 22,it is apparent that even absent his termination on February 5 he would nothave been employed from that date to February 22, the date of his reinstatement.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with its business operations described in sectionI,above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow ofcommerce.V. THE REMEDYIn the course of this report it has been found that Respondent has engaged incertain unfair labor practices.Because of the large number of persons involved theTrial Examiner has indicated,in conjunction with his findings,the general natureof the remedial action recommended with respect to the persons affected,e.g., rein-statement and backpay.This method was used in order to shorten the length of theinstant section since there were variations of remedy with respect to individualpersons.These variations might well have entailed an additional enumeration ofof names herein if the entire matter of remedy had been passed over until theinstant section.The reference to backpay as recommended remedial action in the course of thereportmeans,of course,thatRespondent make whole those employees againstwhom it has discriminated for any lossestheymay have 'suffered because of Re-spondent's discrimination, by payment to each of them a sum of money equal to theamount he normally would have earned as wages from the date of such discrimi-nation to the date of the offer of reinstatement,or placement on a preferential list,as the case may be,less his net earnings during said period.The backpay is to becomputed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company.122Upon the basis of the foregoing findings of fact and conclusionary findings, andupon the entire record in the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Respondent,New Orleans Roosevelt Corporation,isengaged in commercewithinthe meaningof Section 2(6) and (7) of the Act.2.General Truck Drivers, Chauffeurs, Warehousemenand Helpers,Local 270,affiliatedwith theInternationalBrotherhoodof Teamsters,Chauffeurs, Warehouse-men and Helpersof America, Independent,is a labor organizationwithinthe meaningof Section 2(5) of the Act.3.By terminating the employment of employees and by failing and refusing toreinstatesaid employees,as found in section III,hereinabove,Respondent has dis-criminated in regardto their hire,tenure, and conditions of employment,therebydiscouraging membership in a labor organization or in concertedactivity,and hasengaged in and is engaging in unfair labor practices within-the meaning of Section8(a) (3) ofthe Act.4.Respondenthas not engaged in unfair labor practicesby itsterminations ofthose employees concerning whom,in section III, hereinabove,a recommendation ofdismissalof theparticular complaint allegation has been made.5.Respondentby itsdiscriminatory conduct,aforedescribed,which interferes with,restrains, and coerces employees in the exercise of rights guaranteedby Section 7 ofthe Act,'has engaged in and is engaging in unfair labor practiceswithin the'meaningof Section 8(a) (I) of the Act...6.The aforesaidunfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.].- 90 NLRB 289. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AJune 25, 1959, hearing:Parties stipulate that'the employer receives-annual income of$500,000 andthat 75 percent of its guests are nonresident in that they are not guests for morethan 30 days in any one year.Employer although stipulating as to foregoingdoes not agree that Board has jurisdiction and moves to dismiss the petition forlack of jurisdiction.Employer indicates agreement with the unit described inthe petition.Intervenor states that part-time employees and employees under the contractwith the hotel should be includedin unit.Employer does not have evidence onhand regarding specific job classifications and departments in the hotel.Hearingadjourned after 1 hour and 23 pages of transcript.No witnesses called.June 30, 1959, hearing:Employer states that because of illness of corporation's president, Weiss, ithas been unable to compile information regarding classifications and depart-ments in the hotel but that this matter is being worked upon and is in processof being secured.Attorneys for parties discuss on the record various phrases of the unit.Petitioner introduces exhibit listing hotel job classifications which it states is theunit'sdught.Employer 'states. that, some,classifications on exhibit do not exist atRoosevelt Hotel.Employer states that original unit in the petition is agreeableto it.Employer states that it was never approached about a possible consentelection and that it is agreeable to discuss the possibility.Hearing adjourns after 1 hour and 40 minutes and 28 pages of transcript.No witnesses called.July 13, 1959, hearing:Hearing officer inquires if parties have reached agreement on a consent elec-tion during the interval since last hearing.Employer states that it was informedthat the two unions had not met to discuss the matter of unit and a possibleconsent election and therefore the employer saw no point in meeting with justone union.Hearing officer notes that the parties have not agreed to a consentelection.It appears that on July 6, 1959 the hearing officer had written to theemployer requesting employer produce information regarding job classificationsand departments in the hotel and also produce dollar volume figures regardingthe employer's purchases from outside the State of Louisiana. In response tohearing officer's question at the hearing, whether the employer has with him theinformation on classifications and departments, the employer states that theinformation is being compiled and will be available July 24.Regarding theaforementioned commerce information the employer states that it has no obli-gation to furnish such information since it has previously stipulated the com-merce information that the Board had set forth in its jurisdictional standards.[N.B.It is apparent that the hearing officer was attempting to secure com-merce information bearing upon the Board's legal jurisdiction i e., actual inter-state commerce.Some of the Board's jurisdictional criteria are in terms ofdollar volume of business and in themselves do not necessarily establish juris-diction.The Board, however, has refused to assert jurisdiction, although thenecessary dollar volume of business exists, where it appears that the business iswholly intrastate or where there is no evidence of any interstate activity.]Petitioner states that if the employer will cooperate with the Board in supply-ing information a satsifactory unit for all concerned can be reached.After somediscussion by counsel for the parties the hearing adjourns.There are 26 pagesof:transcript.No witnessescalled.July 24,1959, hearing:Employer furnishes testimony regarding classifications and departments inthe hotel.Parties are in agreement on about 95 percent of the inclusions in andand exclusions from the unit but they disagree about others.Employer, when asked by hearing officer, states that it is unable to state or tostipulate regarding the out-of-State source of the hotel's guests.Following the July 24 hearing the record goes to the Board for decision. In itsbrief to the Board the Employer deals exclusively with its contention that the Boardlacks jurisdiction and states,inter alia:The only evidence having to do with the revenue of the employer was thatstipulation-that its gross annual revenue equalled $500,000.Whether this CARPENTERS LOCAL UNION 224, ETC.295amountof $500,000 was derived entirely from its-intrastate guests, or from itsbarber shop,or other intrastate facilities,is left to one's imagination . . . canit rightlyand legally be concluded that because an employer does$500,000of businessthatsuch business is'i"in"or "affects"intrastate commerce.Wethink not... .On December2, 1959, theBoard issued an order remandingthe recordfor furtherhearingfor thepurpose of adducing evidence to establish legal jurisdiction of theBoard.By notice,dated January29, 1960, the Regional Director of the Board inNew Orleans scheduled the remanded hearingfor February 10, 1960.The partiesreceived the notice of hearingon February1, 1960.On the same date,January 29,the RegionalOffice of theBoard issueda subpoena duces tecumto Respondent forthe production of certain commerce information.The Regional Director on Febru-ary 4, 1960, rescheduledthe hearingfrom February 10 to February 23.The partiesreceived notice of this postponementon February5, 1960.The Regional Directorinformed Respondent that the postponementwas for thepurpose of affordingRespondent more time to comply withthe above-mentioned subpena.By telegram,dated February 23, the hearing was postponedto February 29.The hearingresumed and was concludedon February 29, 1960.At that hearingthe Employerstipulatedthat the hotelin the last12 months purchasedsupplies andmaterials valued in excess of$10,000 either directly or indirectlyfrom outsideLouisiana.The petitionerstated at the hearing:Iwould liketo call attentionto theBoard that the petition filed.wasfiled April 22, 1959and we thinkthat we oughtto have some action immediatelyabout havinga secret ballotelectionfor thesepeople.Board Decision and Direction of Election issued May6, 1960.The election washeld May 25, 1960.Carpenters Local Union #224, United Brotherhood of Carpentersand Joiners of America,AFL-CIO [Peter Kiewit Sons Co.]andGene L. FallsOhio Valley Carpenters'District Council, United Brotherhoodof Carpenters and Joiners of America,AFL-CIOand Car-penters Local Union#224,United Brotherhood of Carpentersand Joiners of America,AFL-CIOandGene L.FallsandPeter Kiewit Sons Co., Party to the ContractRaymond International,Inc.andGene L. FallsLocal Union No.224,United Brotherhood of Carpenters andJoiners of America,AFL-CIOandGene L.Falls.Cases Nos.,9-CB-501, 9-CB-621, 9-CA-1523, and 9-CB-515. July 20, 1961DECISION AND ORDEROn July 25, 1960, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had not engaged in, and were not engaging in any unfairlabor practices and recommending that the complaints herein be dis-missed,,, as ..set -forth in the Intermediate Report attached hereto.Thereafter the General Counsel and the Respondents' filed excep-tions to the Intermediate Report and briefs in support thereof.1The Respondent Unions alsofiled arequest for oral argument and a motionthat thecases be severed and new, separate hearings be ordered on remand.The requestfor oral132 NLRB No. 21.